Exhibit No. 10.7
CREDIT AGREEMENT
Dated as of October 2, 2006
among
ARMSTRONG WORLD INDUSTRIES, INC.,
as the Borrower,
CERTAIN SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent,
THE OTHER LENDERS PARTY HERETO
JPMORGAN CHASE BANK, N.A., and
BARCLAYS BANK PLC,
as Co-Syndication Agents,
and
LASALLE BANK NATIONAL ASSOCIATION, and
THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents
Arranged By:
BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES, INC.,
and
BARCLAYS CAPITAL,
the investment banking division of Barclays Bank PLC, as Co-Lead Arrangers and
Joint Book Managers

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    2  
1.01 Defined Terms
    2  
1.02 Other Interpretive Provisions
    24  
1.03 Accounting Terms
    25  
1.04 Rounding
    25  
1.05 References to Agreements and Laws
    25  
1.06 Times of Day
    25  
1.07 Letter of Credit Amounts
    26  
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    26  
2.01 Revolving Loans and Term Loans
    26  
2.02 Borrowings, Conversions and Continuations of Loans
    29  
2.03 Letters of Credit
    30  
2.04 Swing Line Loans
    38  
2.05 Prepayments
    41  
2.06 Termination or Reduction of Aggregate Revolving Committed Amount
    43  
2.07 Repayment of Loans
    43  
2.08 Interest
    44  
2.09 Fees
    45  
2.10 Computation of Interest and Fees
    45  
2.11 Evidence of Debt
    46  
2.13 Sharing of Payments
    48  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    48  
3.01 Taxes
    48  
3.02 Illegality
    49  
3.03 Inability to Determine Rates
    50  
3.04 Increased Cost and Reduced Return; Capital Adequacy
    50  
3.05 Funding Losses
    50  
3.06 Matters Applicable to all Requests for Compensation
    51  
3.07 Survival
    51  
ARTICLE IV GUARANTY
    51  
4.01 The Guaranty
    51  
4.02 Obligations Unconditional
    52  
4.03 Reinstatement
    53  
4.04 Certain Additional Waivers
    53  
4.05 Remedies
    53  
4.06 Rights of Contribution
    53  
4.07 Guarantee of Payment; Continuing Guarantee
    54  
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    54  
5.01 Conditions of Initial Credit Extension
    54  
5.02 Conditions to all Credit Extensions
    56  
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    57  
6.01 Existence, Qualification and Power
    57  
6.02 Authorization; No Contravention
    57  
6.03 Governmental Authorization; Other Consents
    57  
6.04 Binding Effect
    58  
6.05 Financial Statements; No Material Adverse Effect
    58  

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONTINUED)

              Page  
6.06 Litigation
    58  
6.07 No Default
    59  
6.08 Ownership of Property; Liens
    59  
6.09 Environmental Compliance
    59  
6.10 Insurance
    60  
6.11 Taxes
    60  
6.12 ERISA Compliance
    60  
6.13 Subsidiaries
    61  
6.14 Margin Regulations; Investment Company Act
    61  
6.15 Disclosure
    61  
6.16 Compliance with Laws
    61  
6.17 Intellectual Property; Licenses, Etc.
    62  
6.18 Solvency
    62  
6.19 Perfection of Security Interests in the Collateral
    62  
6.20 Business Locations
    62  
6.21 Labor Matters
    63  
ARTICLE VII AFFIRMATIVE COVENANTS
    63  
7.01 Financial Statements
    63  
7.02 Certificates; Other Information
    64  
7.03 Notices
    65  
7.04 Payment of Obligations
    66  
7.05 Preservation of Existence, Etc.
    66  
7.06 Maintenance of Properties
    66  
7.07 Maintenance of Insurance
    66  
7.08 Compliance with Laws
    67  
7.09 Books and Records
    67  
7.10 Inspection Rights
    67  
7.11 Use of Proceeds
    67  
7.12 Additional Subsidiaries
    67  
7.13 ERISA Compliance
    68  
7.14 Pledged Assets
    68  
7.15 Further Assurances
    69  
ARTICLE VIII NEGATIVE COVENANTS
    69  
8.01 Liens
    69  
8.02 Investments
    71  
8.03 Indebtedness
    72  
8.04 Fundamental Changes
    73  
8.05 Dispositions
    73  
8.06 Restricted Payments
    73  
8.07 Change in Nature of Business
    74  
8.08 Transactions with Affiliates
    74  
8.09 Burdensome Agreements
    74  
8.10 Use of Proceeds
    75  
8.11 Financial Covenants
    75  
8.12 Prepayment of Other Indebtedness, Etc.
    75  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONTINUED)

              Page  
8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity
    75  
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
    76  
9.01 Events of Default
    76  
9.02 Remedies Upon Event of Default
    78  
9.03 Application of Funds
    78  
ARTICLE X ADMINISTRATIVE AGENT
    79  
10.01 Appointment and Authority
    79  
10.02 Rights as a Lender
    80  
10.03 Exculpatory Provisions
    80  
10.04 Reliance by Administrative Agent
    81  
10.05 Delegation of Duties
    81  
10.06 Resignation of Administrative Agent
    81  
10.07 Non-Reliance on Administrative Agent and Other Lenders
    82  
10.08 No Other Duties; Etc.
    82  
10.09 Administrative Agent May File Proofs of Claim
    82  
10.10 Collateral and Guaranty Matters
    83  
ARTICLE XI MISCELLANEOUS
    84  
11.01 Amendments, Etc.
    84  
11.02 Notices and Other Communications; Facsimile Copies
    86  
11.03 No Waiver; Cumulative Remedies
    87  
11.04 Attorney Costs, Expenses and Taxes
    88  
11.05 Indemnification by the Borrower
    88  
11.06 Payments Set Aside
    89  
11.07 Successors and Assigns
    89  
11.08 Confidentiality
    93  
11.09 Set-off
    94  
11.10 Interest Rate Limitation
    94  
11.11 Counterparts
    94  
11.12 Integration
    94  
11.13 Survival of Representations and Warranties
    95  
11.14 Severability
    95  
11.15 Tax Forms
    95  
11.16 Replacement of Lenders
    97  
11.17 Governing Law
    97  
11.18 Waiver of Right to Trial by Jury
    98  
11.19 USA PATRIOT Act Notice
    98  
11.20 No Advisory or Fiduciary Responsibility
    99  

 

iii



--------------------------------------------------------------------------------



 



         
SCHEDULES
       
2.01 Commitments and Pro Rata Shares
       
2.03 Existing DIP Letters of Credit
       
6.10 Insurance
       
6.13 Subsidiaries
       
6.17 IP Rights
       
6.20(a) Location of Chief Executive Office, Etc.
       
6.20(b) Changes in Legal Name, State of Formation and Structure
       
6.21 Labor Matters
       
8.01 Liens Existing on the Closing Date
       
8.02 Investments Existing on the Closing Date
       
8.03 Indebtedness Existing on the Closing Date
       
8.05 Dispositions
       
8.11 Consolidated EBITDA Adjustments
       
11.02 Certain Addresses for Notices
       
 
       
EXHIBITS
       
 
       
A-1 Form of Loan Notice
       
A-2 Form of Notice of Continuation/Conversion
       
B Form of Swing Line Loan Notice
       
C-1 Form of Revolving Note
       
C-2 Form of Swing Line Note
       
C-3 Form of Tranche A Term Note
       
C-4 Form of Tranche B Term Note
       
D Form of Compliance Certificate
       
E Form of Assignment and Assumption
       
F Form of Guarantor Joinder Agreement
       

 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of October 2, 2006 among ARMSTRONG
WORLD INDUSTRIES, INC., a Pennsylvania corporation (the “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent.
The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“144A Indenture” means any indenture executed by the Borrower pursuant to which
144A Notes have been or will be issued.
“144A Notes” means any senior unsecured notes issued by the Borrower after the
Closing Date pursuant to an offering consummated in accordance with Section 144A
of the Securities Exchange Act of 1933.
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of, or of a business unit or division of, another Person
or at least a majority of the Voting Stock of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 11.02, or such other address as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Aggregate Commitments” means the aggregate principal amount of the Revolving
Commitments, the Tranche A Term Loan Commitments and the Tranche B Term Loan
Commitments.
“Aggregate Revolving Committed Amount” has the meaning given such term in
Section 2.01(a).
“Agreement” means this Credit Agreement.
“Applicable Rate” means, from time to time:
(a) with respect to Revolving Loans, Letters of Credit, Swing Line Loans and the
Tranche A Term Loan, if any, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

                                          Pricing     Consolidated Leverage  
Commitment     Letters of     Eurodollar Rate     Base Rate   Tier     Ratio  
Fee     Credit     Loans     Loans   1      
(greater than or equal to) 3.50:1
    0.500 %     2.00 %     2.00 %     1.00 % 2      
(greater than or equal to) 3.00:1 but <3.50:1
    0.500 %     1.75 %     1.75 %     0.75 % 3      
(greater than or equal to) 2.00:1 but <3.00:1
    0.375 %     1.50 %     1.50 %     0.50 % 4      
(greater than or equal to) 1.00:1 but <2.00:1
    0.200 %     1.25 %     1.25 %     0.25 % 5      
<1.00:1
    0.175 %     1.00 %     1.00 %     0.00 %

 

2



--------------------------------------------------------------------------------



 



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Tier 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 7.02(b),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Leverage Ratio contained in such Compliance Certificate. The
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b) for the fiscal year ending December 31,
2006 shall be determined based upon Pricing Tier 3.
(b) with respect to the Tranche B Term Loan, if any, (i) 2.00% in the case of
Eurodollar Rate Loans and (ii) 1.00% in the case of Base Rate Loans.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asbestos PI Trust” means the trust established by the Borrower in accordance
with the Asbestos PI Trust Agreement.
“Asbestos PI Trust Agreement” means the Armstrong World Industries, Inc.
Asbestos Personal Injury Settlement Trust Agreement, dated as of October 2,
2006, by the Borrower, the Legal Representative for Asbestos-Related Future
Claimants, the Official Committee of Asbestos Creditors, the Trustees and the
members of the PI Trust Advisory Committee.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.07(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in the
case of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2005,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Committed Amount
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the of the L/C Issuers to
make L/C Credit Extensions pursuant to Section 9.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Court “ means the United States Bankruptcy Court for the District of
Delaware.
“BAS” means Banc of America Securities LLC, in its capacity as co-lead arranger
and joint book manager.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

3



--------------------------------------------------------------------------------



 



“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and, if such day relates to any interest rate
settings as to a Eurodollar Rate Loan, any fundings, disbursements, settlements
and payments in respect of any such Eurodollar Rate Loan, or any other dealings
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.
“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.
“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d), and (f) with
respect to Foreign Subsidiaries of the Borrower, instruments equivalent to those
referred to in clauses (a) through (e) above denominated in any foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States.

 

4



--------------------------------------------------------------------------------



 



“Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) the Asbestos PI Trust
and (ii) any employee benefit plan of such person or its subsidiaries and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of forty percent (40%) or more of the Capital Stock of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis; provided, however, that the
occurrence of the foregoing event shall not be deemed a Change of Control if the
Asbestos PI Trust owns, directly or indirectly, of record and beneficially,
fifty percent (50%) or more of the Capital Stock of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis;
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iv) who were members of
that board or equivalent governing body on the Closing Date or who receives the
vote of the Asbestos PI Trust in his or her election by the stockholders of the
Borrower; or
(c) the occurrence of a “Change of Control” (or any comparable term) under, and
as defined in, the Plan Note Indenture or any 144A Indenture.
“Closing Date” means the date hereof.
“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Collateral Agent are purported to be granted pursuant to
and in accordance with the terms of the Collateral Documents.
“Collateral Agent” means Bank of America in its capacity as collateral agent for
the holders of the secured obligations identified in the Collateral Documents,
and its successors and assigns in such capacity.
“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, each Collateral Joinder Agreement and other security
documents as may be executed and delivered by the Loan Parties pursuant to the
terms of Section 7.14.

 

5



--------------------------------------------------------------------------------



 



“Collateral Joinder Agreement” means a joinder agreement by which an additional
pledgor or guarantor may be added to a Pledge Agreement or Security Agreement.
“Commitments” means the Revolving Commitments, the L/C Commitment, the Swing
Line Commitment, the Tranche A Term Loan Commitments and/or the Tranche B Term
Loan Commitments.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Confirmation Order” means that certain Order Confirming the Fourth Amended Plan
of Reorganization of Armstrong World Industries, Inc., as Modified, dated
August 18, 2006, in the Chapter 11 Case captioned In re Armstrong World
Industries, Inc., et al., pending in the United States Bankruptcy Court for the
District of Delaware, Chapter 11 Case No. 00-4471 (JKF).
“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
Property that is the same as or similar to the Property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to (i) Consolidated
Operating Income for such period plus (ii) the amount of depreciation and
amortization expense for such period, as determined in accordance with GAAP,
plus (iii) to the extent relating to the applicable period, the Consolidated
EBITDA Adjustments for such period.
“Consolidated EBITDA Adjustments” means for each fiscal quarter identified on
Schedule 8.11, the items or amounts identified on such Schedule as “Consolidated
EBITDA Adjustments” for each such fiscal quarter.
“Consolidated Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries, an amount equal to (a) Consolidated EBITDA minus (b) Consolidated
Capital Expenditures paid in cash minus (c) the cash portion of Consolidated
Interest Charges minus (d) cash taxes paid minus (e) Consolidated Scheduled
Funded Debt Payments minus (f) the amount of any voluntary prepayments of
Consolidated Funded Indebtedness (other than voluntary prepayments of revolving
lines of credit unless accompanied by a corresponding permanent reduction in the
commitments thereunder) during such fiscal year plus (g) Consolidated Net
Changes in Working Capital minus (h) the aggregate amount of cash consideration
paid during the period for Permitted Acquisitions minus (i) the aggregate amount
of Restricted Payments paid in cash by the Borrower during the period, in each
case on a consolidated basis determined in accordance with GAAP.
“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
plus (ii) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP; provided, that for purposes of calculating Consolidated
Interest Charges for the periods of four consecutive fiscal quarters ended
December 31, 2006, March 31, 2007 and June 30, 2007, respectively, Consolidated
Interest Charges shall be deemed to be (i) the actual Consolidated Interest
Charges for the fiscal quarter ended December 31, 2006 multiplied by four,
(ii) the actual Consolidated Interest Charges for the two consecutive fiscal
quarters ended March 31, 2007 multiplied by two, and (iii) the actual
Consolidated Interest Charges for the three consecutive fiscal quarters ended
June 30, 2007 multiplied by 4/3, respectively.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b) to (b) Consolidated Interest Charges for the
period of the four fiscal quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 7.01(a) or (b).
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b).
“Consolidated Net Changes in Working Capital” means, for any period for the
Borrower and its Subsidiaries, an amount (positive or negative) equal to the sum
of (a) the net amount of decreases (or minus the amount of increases) in
accounts receivable, inventory, prepaid expenses and other current assets, plus
(b) the net amount of increases (or minus the amount of decreases) in accounts
payable (including accrued interest expense), accrued expenses and other current
liabilities, in each case on a consolidated basis determined in accordance with
GAAP and as set forth in the audited annual financial statements for the
Borrower and its Subsidiaries delivered pursuant to Section 7.01(a).
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period, as determined in accordance with GAAP.
“Consolidated Operating Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the operating income of the Borrower and
its Subsidiaries (before deductions for interest and taxes) for that period, as
determined in accordance with GAAP, including in any event, without limitation,
the Borrower’s share of reported net income from WAVE for such period on an
“as-earned” basis rather than on an “as-received” basis.
“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases, Sale and
Leaseback Transactions and Synthetic Leases, and (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to
Section 2.05.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate”.

 

7



--------------------------------------------------------------------------------



 



“Corporate Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Corporate Ratings”) of
the corporate credit rating or corporate family rating of the Borrower, as
appropriate.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Loans and
extensions of credit under this Agreement.
“Debtor Entities” means Nitram Liquidators, Inc. and Desseaux Corporation of
North America.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum, in
all cases to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, as of any date of determination, any Lender that
(a) has failed to fund any portion of the Loans, participations in L/C
Obligations or participations in Swing Line Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder and such failure has not been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due (unless
the subject of a good faith dispute) and such failure has not been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
“DIP Loan Agreement” means that certain Revolving Credit and Guaranty Agreement
dated as of December 6, 2000 among the Borrower, certain of its Subsidiaries,
Nitram Liquidators, Inc., Desseaux Corporation of North America, the financial
institutions party thereto and JPMorgan Chase Bank, N.A.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
the Borrower or any Subsidiary (including the Capital Stock of any Subsidiary),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (i) the sale, lease, license, transfer or
other disposition of inventory or other Property in the ordinary course of
business of the Borrower and its Subsidiaries, (ii) the sale, lease, license,
transfer or other disposition of machinery, equipment or other Property no
longer used or useful in the conduct of business of the Borrower and its
Subsidiaries, (iii) any sale, lease, license, transfer or other disposition of
Property by the Borrower or any Subsidiary to any Loan Party, (iv) any
Disposition by the Borrower or any Subsidiary to the extent constituting a
Permitted Investment, (v) any sale, lease, license, transfer or other
disposition of Property by any Foreign Subsidiary to the Borrower or any other
Subsidiary, (vi) dispositions of equipment or real property to the extent that
(a) such property is exchanged for credit against the purchase price of similar
replacement equipment or property or (b) the proceeds of such disposition are
reasonably promptly applied to the purchase price of such replacement equipment
or property; (vii) licenses, sublicenses, leases and subleases not interfering
in any material respect with the business of the Borrower or its Subsidiaries,
(viii) sales or discounts of accounts receivable in connection with the
compromise or collection thereof and (ix) dispositions set forth on
Schedule 8.05.

 

8



--------------------------------------------------------------------------------



 



“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia, other than (a) a
Subsidiary which is a disregarded entity for U.S. Federal income tax purposes
and directly or indirectly holds any interest in a Subsidiary not organized
under the laws of any state of the United States or the District of Columbia or
(b) any other Subsidiary which is a Subsidiary of an entity described in the
foregoing clause (a).
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (and, in the case of an assignment of a
Revolving Commitment, the L/C Issuers and the Swing Line Lender), and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

9



--------------------------------------------------------------------------------



 



“Eurodollar Base Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent to be equal
to the quotient obtained by dividing (a) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (b) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurodollar liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased personal Property which is located outside of the United States, (b) any
personal Property (including, without limitation, motor vehicles and aircraft)
in respect of which perfection of a Lien is not either (i) governed by the
Uniform Commercial Code or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, unless requested by the Administrative Agent or the
Required Lenders, (c) the Capital Stock of any First-Tier Foreign Subsidiary to
the extent not required to be pledged to secure the Obligations pursuant to
Section 7.14(b), (d) any personal Property which, subject to the terms of
Section 8.09, is subject to a Lien of the type described in Section 8.01(i)
pursuant to documents which prohibit such Loan Party from granting any other
Liens in such Property, but only to the extent that any such prohibition would
not be rendered ineffective under applicable provisions of the Uniform
Commercial Code, other applicable law (including Debtor Relief Laws) or
principles of equity and a violation of such prohibition would not result in the
termination thereof or give the other parties thereto the right to terminate,
accelerate or otherwise materially and adversely alter such Loan Party’s rights,
titles and interests thereunder (including upon the giving of notice or the
lapse of time or both), (e) any fee or leasehold interests in real property,
(f) any Property that is subject to a Lien pursuant to a Securitization
Transaction permitted pursuant to Section 8.03(l), (g) the Capital Stock of WAVE
or any Debtor Entity and (h) any permit, lease, license, contract or instrument
now or hereafter in effect of a Loan Party if the grant of a security interest
in such permit, lease, license, contract or instrument in a manner contemplated
by the Loan Documents, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise materially and adversely
alter such Loan Party’s rights, titles and interests thereunder (including upon
the giving of notice or the lapse of time or both).

 

10



--------------------------------------------------------------------------------



 



“Existing DIP Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.03.
“Existing Swap Contracts” means the Swap Contracts with a Lender or an Affiliate
of a Lender existing on the Closing Date.
“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Borrower or any Subsidiary.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated September 22, 2006 among the
Borrower, the Administrative Agent and BAS.
“First Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned
directly by a Loan Party.
“Foreign Lender” has the meaning specified in Section 11.15(a)(i).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
(b) all purchase money Indebtedness;

 

11



--------------------------------------------------------------------------------



 



(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);
(d) all obligations arising under standby letters of credit and similar
obligations that back obligations that would constitute Indebtedness (but
specifically excluding those that support performance obligations);
(e)) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);
(f) all Attributable Indebtedness;
(g) all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the Maturity Date;
(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;
(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and
(j) all Funded Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer and has liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.
For purposes hereof, except as provided in clause (d) above, obligations arising
under letters of credit and similar instruments shall not constitute Funded
Indebtedness.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

12



--------------------------------------------------------------------------------



 



“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.
“Guaranty Joinder Agreement” means a joinder agreement by which a Domestic
Subsidiary of the Borrower or other Person may become a Guarantor hereunder. A
form of Guaranty Joinder Agreement is attached as Exhibit F.
“Guarantors” means each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.12, together with their successors and permitted
assigns.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning set forth in Section 2.03(c).
“Incremental Credit Facilities” has the meaning set forth in Section 2.01(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all Funded Indebtedness;
(b) the Swap Termination Value of any Swap Contract;
(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and
(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, and has liability for such obligations, but only to
the extent there is recourse to such Person for payment thereof.
“Indemnified Liabilities” has the meaning set forth in Section 11.05.

 

13



--------------------------------------------------------------------------------



 



“Indemnitees” has the meaning set forth in Section 11.05.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii) no Interest Period shall extend beyond the Maturity Date.
“Interim Financial Statements” has the meaning set forth in Section 5.01(c).
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of the Borrower or
any of its Subsidiaries.
“IP Rights” has the meaning set forth in Section 6.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

14



--------------------------------------------------------------------------------



 



“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor the applicable
L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreements” means a Guaranty Joinder Agreement, a Lender Joinder
Agreement and/or a Collateral Joinder Agreement, as appropriate.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.
“L/C Commitment” means, with respect to any L/C Issuer, the commitment of such
L/C Issuer to issue and to honor payment obligations under Letters of Credit in
accordance with Section 2.03.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means with respect to a particular Letter of Credit (a) as to
Existing DIP Letters of Credit, the Lenders identified on Schedule 2.03,
(b) Bank of America in its capacity as issuer of such Letter of Credit or
(c) such other Lender selected by the Borrower (upon notice to the
Administrative Agent) from time to time to issue such Letter of Credit, or any
successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender Joinder Agreement” means a joinder agreement by which a Lender is joined
under this Agreement to provide additional commitments in respect of an
Incremental Credit Facility or otherwise.
“Lenders” means the Revolving Lenders, the Tranche A Term Lenders and the
Tranche B Term Lenders and, as the context requires, includes the L/C Issuers
and the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

15



--------------------------------------------------------------------------------



 



“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing DIP Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” has the meaning specified in Section 2.03(a)(i). The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Committed Amount.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, Tranche A Term Loan or Tranche
B Term Loan.
“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Application, each Joinder Agreement, the Collateral Documents
and the Fee Letter.
“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, Tranche A
Term Loan or Tranche B Term Loan, (b) a conversion of Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of the Borrower and its Subsidiaries taken as a whole to perform their
obligations under any Loan Document to which they are a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower and its Subsidiaries taken as a whole of any Loan Document
to which they are a party.
“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that individually, or together with its Subsidiaries on a consolidated basis,
has assets of more than $1,000,000; provided, however, that notwithstanding the
foregoing, the Debtor Entities shall not constitute Material Domestic
Subsidiaries.
“Material First-Tier Foreign Subsidiary” means any First-Tier Foreign Subsidiary
that individually, or together with its Subsidiaries on a consolidated basis,
has assets of more than $10,000,000; provided, however, that notwithstanding the
foregoing, the following Foreign Subsidiaries shall not constitute Material
First-Tier Foreign Subsidiaries: (a) any Foreign Subsidiary organized under the
laws of the People’s Republic of China or any state or other political
subdivision thereof and (b) any other Foreign Subsidiary if a pledge of such
Foreign Subsidiary’s Capital Stock violates any Law or could reasonably be
expected to have an adverse effect on the business of such Foreign Subsidiary.

 

16



--------------------------------------------------------------------------------



 



“Maturity Date” (a) as to the Revolving Loans, Tranche A Term Loan, Swing Line
Loans and Letters of Credit (and the related L/C Obligations), October 2, 2011
and (b) as to the Tranche B Term Loan, October 2, 2013 or such later date
provided in the applicable Lender Joinder Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
(including insurance proceeds and condemnation awards) received by the Borrower
or any Subsidiary in respect of any Disposition or Involuntary Disposition, net
of (a) direct costs incurred in connection therewith (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions), (b) taxes paid or payable as a result thereof and (c) the amount
necessary to retire any Indebtedness secured by a Permitted Lien (ranking senior
to any Lien of the Administrative Agent) on the related Property; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents received upon the sale or other disposition of any non-cash
consideration received by the Borrower or any Subsidiary in any Disposition or
Involuntary Disposition.
“Note” or “Notes” means the Revolving Notes, the Swing Line Note, the Tranche A
Term Notes and/or the Tranche B Term Notes, individually or collectively, as
appropriate.
“Notice of Continuation/Conversion” means the written notice of continuation or
conversion in substantially the form of Exhibit A-2.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party and any
Lender or Affiliate of a Lender that is permitted to be incurred pursuant to
Section 8.03(d) and (b) all obligations under any Treasury Management Agreement
between any Loan Party and any Lender or Affiliate of a Lender.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

17



--------------------------------------------------------------------------------



 



“Other Taxes” has the meaning set forth in Section 3.01(b).
“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, the applicable
L/C Issuer, or the Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 11.07(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Acquisitions” means Investments consisting of an Acquisition by a
Loan Party, provided that (i) immediately after giving effect to such
Acquisition, such Loan Party would be in compliance with Section 8.07, (ii) in
the case of an Acquisition of all or substantially all of the Capital Stock of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (iii) the Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter for
which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b) and (iv) no Default or Event of Default shall exist
immediately after giving effect to such Acquisition.
“Permitted Investments” means, at any time, Investments by the Borrower or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.
“Permitted Liens” means, at any time, Liens in respect of Property of the
Borrower or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 8.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

18



--------------------------------------------------------------------------------



 



“Plan Note Indenture” means the Indenture or Indentures, by and among the
Borrower and Wells Fargo Bank Minnesota, National Association, as trustee,
pursuant to which any of the Plan Notes will be issued.
“Plan Notes” means the “Plan Notes” as defined by the Reorganization Plan.
“Platform” has the meaning specified in Section 7.02.
“Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Collateral Agent by each of the Loan Parties.
“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 and for purposes of determining the Applicable Rate, that
any Disposition, Involuntary Disposition, Acquisition or incurrence of
Indebtedness pursuant to Section 8.03(e) or 8.03(g) shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b). In connection with the
foregoing, (a) with respect to any Disposition or Involuntary Disposition,
(i) income statement and cash flow statement items (whether positive or
negative) attributable to the Property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (ii) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (b) with respect to any
Acquisition, (i) income statement items attributable to the Person or Property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for the Borrower and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent and (ii) any Indebtedness
incurred or assumed by the Borrower or any Subsidiary (including the Person or
Property acquired) in connection with such transaction and any Indebtedness of
the Person or Property acquired which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.
“Pro Rata Share” means, as to each Lender at any time, (a) with respect to such
Lender’s Revolving Commitment at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the Aggregate Revolving Committed Amount at such time;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof, (b) with respect to such Lender’s outstanding Tranche A
Term Loan at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the principal amount of the
Tranche A Term Loan held by such Lender at such time and the denominator of
which is the aggregate principal amount of the Tranche A Term Loan at such time
and (c) with respect to such Lender’s outstanding Tranche B Term Loan at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the principal amount of the Tranche B Term
Loan held by such Lender at such time and the denominator of which is the
aggregate principal amount of the Tranche B Term Loan at such time. The initial
Pro Rata Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01.

 

19



--------------------------------------------------------------------------------



 



“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.
“Register” has the meaning specified in Section 11.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reorganization Plan” means the Fourth Amended Plan of Reorganization of
Armstrong World Industries, Inc., et al., as Modified, dated as of February 21,
2006, and as confirmed by the Bankruptcy Court by order entered on August 18,
2006.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Commitments, or if the Commitments
shall have expired or been terminated, Lenders holding in the aggregate more
than fifty percent (50%) of the outstanding Loans and L/C Obligations
(including, in each case, the aggregate amount of each Lender’s participation
interests in L/C Obligations and Swing Line Loans); provided that the
Commitments of, and the portion of the applicable Obligations held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making
determinations of “Required Lenders” hereunder.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than fifty percent (50%) of the Revolving Commitments, or if
the Revolving Commitments shall have expired or been terminated, Revolving
Lenders holding in the aggregate more than fifty percent (50%) of the Total
Revolving Outstandings (including, in each case, the aggregate amount of each
Revolving Lender’s participation interests in L/C Obligations and Swing Line
Loans); provided that the Revolving Commitments of, and the portion of the Total
Revolving Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making determinations of “Required Revolving Lenders”
hereunder.
“Required Tranche A Term Lenders” means, as of any date of determination,
Lenders having more than fifty percent (50%) of the aggregate principal amount
of Tranche A Term Loan Commitments; provided that the Tranche A Term Loan
Commitments held or deemed held by any Defaulting Lenders shall be excluded for
purposes of making determinations of “Required Tranche A Term Lenders”
hereunder.
“Required Tranche B Term Lenders” means, as of any date of determination,
Lenders having more than fifty percent (50%) of the aggregate principal amount
of Tranche B Term Loan Commitments; provided that the Tranche B Term Loan
Commitments held or deemed held by any Defaulting Lenders shall be excluded for
purposes of making determinations of “Required Tranche B Term Lenders”
hereunder.

 

20



--------------------------------------------------------------------------------



 



“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president and treasurer or vice president and controller
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock.
“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans. The amount of the initial Revolving Commitments is identified on
Schedule 2.01.
“Revolving Lenders” means those Lenders with Revolving Commitments, together
with their successors and permitted assigns. The initial Revolving Lenders are
identified on the signature pages hereto and on Schedule 2.01.
“Revolving Loan” has the meaning specified in Section 2.01(a).
“Revolving Note” has the meaning specified in Section 2.11(a).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securitization Receivables” has the meaning specified in the definition of
“Securitization Transaction”.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate of such Person.
“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Collateral Agent by each of the Loan Parties.

 

21



--------------------------------------------------------------------------------



 



“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is generally able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature,
(b) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (c) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (d) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay all
liabilities of such Person on its debts as they become absolute and matured. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, directly, or indirectly through one or more intermediaries, or both, by
such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the
Borrower. Notwithstanding anything to the contrary herein or in any other Loan
Document, any reference to any Subsidiary of the Borrower shall be deemed not to
include any Debtor Entity.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans in accordance with
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

22



--------------------------------------------------------------------------------



 



“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.
“Swing Line Note” has the meaning specified in Section 2.11(a).
“Swing Line Sublimit” has the meaning specified in Section 2.04(a). The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving
Committed Amount.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.
“Tranche A Term Lenders” means those Lenders having a portion of the Tranche A
Term Loan, together with their successors and permitted assigns.
“Tranche A Term Loan” has the meaning specified in Section 2.01(d).
“Tranche A Term Loan Commitment” means, as to each Tranche A Term Lender, upon
establishment of the Tranche A Term Loan under Section 2.01(f) or increase in
the Tranche A Term Loan under Section 2.01(e), its obligation to make its
portion of the Tranche A Term Loan to the Borrower pursuant to Section 2.01(b);
provided that at any time after funding of the Tranche A Term Loan,
determinations of “Required Lenders” and “Required Tranche A Lenders” shall be
based on the Outstanding Amount of the Tranche A Term Loan.
“Tranche A Term Note” has the meaning specified in Section 2.11(a).
“Tranche B Term Lenders” means those Lenders having a portion of the Tranche B
Term Loan, together with their successors and permitted assigns.
“Tranche B Term Loan” has the meaning specified in Section 2.01(d).
“Tranche B Term Loan Commitment” means, as to each Tranche B Term Lender, upon
establishment of the Tranche B Term Loan under Section 2.01(g) or increase in
the Tranche B Term Loan under Section 2.01(e), its obligation to make its
portion of the Tranche B Term Loan to the Borrower pursuant to Section 2.01(c);
provided that at any time after funding of the Tranche B Term Loan,
determinations of “Required Lenders” and “Required Tranche B Lenders” shall be
based on the Outstanding Amount of the Tranche B Term Loan.
“Tranche B Term Note” has the meaning specified in Section 2.11(a).
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

23



--------------------------------------------------------------------------------



 



“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Uniform Commercial Code” means the Uniform Commercial Code in effect in any
applicable jurisdiction from time to time.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
“WAVE” means the unincorporated joint venture established pursuant to that Joint
Venture Agreement dated March 23, 1992, between Armstrong Ventures, Inc. and
Worthington Industries, Inc.
“Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is at the
time owned by the Borrower directly or indirectly through other Persons 100% of
whose Capital Stock is at the time owned, directly or indirectly, by the
Borrower.
1.02 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
(iii) The term “including” is by way of example and not limitation.
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

24



--------------------------------------------------------------------------------



 



(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms.
(a) Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time.
(b) The Borrower will provide a written summary of material changes in GAAP and
in the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(b). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(c) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 8.11 shall be made on a Pro
Forma Basis.
1.04 Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05 References to Agreements and Laws.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
1.06 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

25



--------------------------------------------------------------------------------



 



1.07 Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Revolving Loans and Term Loans.
(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) with regard to the Revolving Lenders collectively, the Total Revolving
Outstandings shall not exceed THREE HUNDRED MILLION DOLLARS ($300,000,000) (as
such amount may be increased or decreased in accordance with the provisions
hereof, the “Aggregate Revolving Committed Amount”) and (ii) with regard to each
Revolving Lender individually, such Revolving Lender’s Pro Rata Share of Total
Revolving Outstandings shall not exceed such Revolving Lender’s Revolving
Commitment. Within the limits of each Revolving Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
(b) Tranche A Term Loan. At any time on or after the Closing Date, the Borrower
may elect to establish a Tranche A Term Loan hereunder in Dollars in accordance
with the provisions of subsections (d) and (f) of this Section 2.01. Amounts
repaid on the Tranche A Term Loan may not be reborrowed. The Tranche A Term Loan
may consist of Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
(c) Tranche B Term Loan. At any time on or after the Closing Date, the Borrower
may elect to establish a Tranche B Term Loan hereunder in accordance with the
provisions of subsections (d) and (g) of this Section 2.01. Amounts repaid on
the Tranche B Term Loan may not be reborrowed. The Tranche B Term Loan may
consist of Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
(d) Incremental Loan Facilities. At any time on or after the Closing Date, the
Borrower may, on written notice to the Administrative Agent, establish
additional credit facilities (collectively, the “Incremental Credit Facilities”)
by increasing the Aggregate Revolving Committed Amount, the amount of the
Tranche A Term Loan or the amount of the Tranche B Term Loan hereunder as
provided in Section 2.01(e), establishing the Tranche A Term Loan as provided in
Section 2.01(f) (the “Tranche A Term Loan”) or establishing the Tranche B Term
Loan as provided in Section 2.01(g) (the “Tranche B Term Loan”), or some
combination thereof; provided that:
(i) no Default shall have occurred and be continuing or shall result after
giving effect to the Incremental Credit Facility;
(ii) the conditions to all Credit Extensions in Section 5.02 shall have been
satisfied;

 

26



--------------------------------------------------------------------------------



 



(iii) the Borrower will provide (A) a compliance certificate from a Responsible
Officer confirming that no Default shall exist immediately before or immediately
after giving effect to the establishment of the Incremental Credit Facility and
demonstrating compliance with the financial covenants hereunder after giving
effect to the Incremental Credit Facility (assuming, for purposes hereof, that
the Incremental Credit Facility is fully drawn and funded), and (b) supporting
resolutions, legal opinions, promissory notes and other items as may be
reasonably required by the Administrative Agent and the Lenders providing the
commitments for the Incremental Credit Facility; and
(iv) to the extent reasonably necessary in the judgment of the Administrative
Agent, amendments to each of the Collateral Documents, if any, and related
documents or agreements shall have been made, in each case in a manner
satisfactory to the Administrative Agent.
In connection with establishment of any Incremental Credit Facility, (A) none of
the Lenders or their affiliates shall have any obligation to provide commitments
or loans for any Incremental Credit Facility without their prior written
approval, and (B) Schedule 2.01 will be deemed to be revised to reflect the
Lenders, Loans, Commitments and Pro Rata Shares after giving effect to
establishment of any Incremental Credit Facility.
(e) Increases in the Aggregate Revolving Committed Amount, the Tranche A Term
Loan and the Tranche B Term Loan. Subject to Section 2.01(d), the Borrower may
increase the Aggregate Revolving Committed Amount, the Tranche A Term Loan and
the Tranche B Term Loan; provided that:
(i) the aggregate amount of additional commitments established pursuant to this
subsection will not exceed TWO HUNDRED MILLION DOLLARS ($200,000,000);
(ii) the Aggregate Revolving Committed Amount, after giving effect to all such
increases, will not exceed FIVE HUNDRED MILLION DOLLARS ($500,000,000);
(iii) such increase shall be in a minimum amount of $50,000,000 and in integral
multiples of $5,000,000 in excess thereof;
(iv) any new lender providing additional commitments pursuant to this subsection
must be reasonably acceptable to the Administrative Agent and, in the case of an
increase in the Revolving Commitments, also to the L/C Issuers and the Swing
Line Lender;
(v) lenders providing additional commitments pursuant to this subsection will
provide a Lender Joinder Agreement and such other agreements reasonably
acceptable to the Administrative Agent;
(vi) if any Revolving Loans, Tranche A Term Loans or Tranche B Term Loans, as
appropriate, are outstanding at the time of any such increase, the Borrower will
make such payments and adjustments on the subject Loans (including payment of
any break-funding amounts owing under Section 3.05) as may be necessary to give
effect to the revised commitment amounts and percentages; and
(vii) in the case of an increase in the amount of the Tranche A Term Loan or the
Tranche B Term Loan after the first principal amortization payment date,
adjustments will be made to the schedule of amortization payment provided in
Section 2.07(c) or (d), as appropriate, to give effect thereto; provided that
the principal amortization amount payable on any payment date in respect of the
Tranche A Term Loan or Tranche B Term Loan, as applicable, as in effect prior to
the increase will not be reduced.

 

27



--------------------------------------------------------------------------------



 



(f) Establishment of Tranche A Term Loan. Subject to Section 2.01(d), the
Borrower may, at any time on or after the Closing Date, establish a Tranche A
Term Loan; provided that:
(i) the aggregate amount of commitments under the Tranche A Term Loan plus the
aggregate amount of commitments under the Tranche B Term Loan will not exceed
EIGHT HUNDRED MILLION DOLLARS ($800,000,000);
(ii) such Tranche A Term Loan shall be in a minimum amount of $50,000,000 and in
integral multiples of $5,000,000 in excess thereof;
(iii) the Tranche A Term Loan shall be established not later than October 16,
2006;
(iv) the proceeds of the Tranche A Term Loan will be used to fund the Asbestos
PI Trust and other payments required under the Reorganization Plan and to pay
transaction costs, fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby;
(v) the aggregate principal amount of the Tranche A Term Loan, the Tranche B
Term Loan and the Plan Notes shall be at least $775,000,000 and, if applicable,
the Administrative Agent shall have received a copy, certified by a Responsible
Officer of the Borrower as true and complete, of the Plan Note Indenture as
originally executed and delivered, together with all exhibits and schedules
thereto;
(vi) any new lender providing commitments for the Tranche A Term Loan must be
reasonably acceptable to the Administrative Agent; and
(vii) lenders providing commitments for the Tranche A Term Loan pursuant to this
Section 2.01(f) will provide a Lender Joinder Agreement and such other
agreements reasonably acceptable to the Administrative Agent.
(g) Establishment of Tranche B Term Loan. Subject to Section 2.01(d), the
Borrower may, at any time on or after the Closing Date, establish a Tranche B
Term Loan; provided that:
(i) the aggregate amount of commitments under the Tranche A Term Loan plus the
aggregate amount of commitments under the Tranche B Term Loan will not exceed
EIGHT HUNDRED MILLION DOLLARS ($800,000,000);
(ii) such Tranche B Term Loan shall be in a minimum amount of $50,000,000 and in
integral multiples of $5,000,000 in excess thereof;
(iii) the Tranche B Term Loan shall be established not later than October 16,
2006;
(iv) the proceeds of the Tranche B Term Loan will be used to fund the Asbestos
PI Trust and other payments required under the Reorganization Plan and to pay
transaction costs, fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby;

 

28



--------------------------------------------------------------------------------



 



(v) the aggregate principal amount of the Tranche A Term Loan, the Tranche B
Term Loan and the Plan Notes shall be at least $775,000,000 and, if applicable,
the Administrative Agent shall have received a copy, certified by a Responsible
Officer of the Borrower as true and complete, of the Plan Note Indenture as
originally executed and delivered, together with all exhibits and schedules
thereto;
(vi) lenders providing commitments for the Tranche B Term Loan must be
reasonably acceptable to the Administrative Agent; and
(vii) lenders providing commitments for the Tranche B Term Loan pursuant to this
Section 2.01(f) will provide a Lender Joinder Agreement and such other
agreements reasonably acceptable to the Administrative Agent.
2.02 Borrowings, Conversions and Continuations of Loans.
(a) (i) Each Borrowing shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to the requested date of any Borrowing of Eurodollar Rate
Loans, and (B) one Business Day prior to the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by an
authorized officer of the Borrower. Each Borrowing of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (A) the requested date of the Borrowing
(which shall be a Business Day), (B) the principal amount of Loans to be
borrowed, (C) the Type of Loans to be borrowed and (E) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of a Loan in a Loan Notice, then the applicable Loans shall be
made as Base Rate Loans. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of
Eurodollar Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
(ii) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans.
Each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date of a Borrowing of
Revolving Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Borrower as provided
above.

 

29



--------------------------------------------------------------------------------



 



(iii) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(b) The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided, however, that (i) except as
provided in Section 3.05, Eurodollar Loans may be converted into Base Rate Loans
or extended as Eurodollar Loans for new Interest Periods only on the last day of
the Interest Period applicable thereto, (ii) Loans extended as, or converted
into, Eurodollar Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (iii) any request for continuation
or conversion of a Eurodollar Loan which shall fail to specify an Interest
Period shall be deemed to be a request for an Interest Period of one month. Each
such continuation or conversion shall be effected by the Borrower by giving a
Notice of Extension/Conversion (or telephonic notice promptly confirmed in
writing) to the office of the Administrative Agent specified in Section 11.02,
or at such other office as the Administrative Agent may designate in writing,
prior to 11:00 a.m., on the Business Day of, in the case of the conversion of a
Eurodollar Loan into a Base Rate Loan, and on the third Business Day prior to,
in the case of the continuation of a Eurodollar Loan as, or conversion of a Base
Rate Loan into, a Eurodollar Loan, the date of the proposed continuation or
conversion, the Loans to be so extended or converted, the types of Loans into
which such Loans are to be converted and, if appropriate, the applicable
Interest Periods with respect thereto. In the event the Borrower fails to
request continuation or conversion of any Eurodollar Loan in accordance with
this Section, or any such conversion or continuation is not permitted or
required by this Section, then such Eurodollar Loan shall be automatically
converted into a Base Rate Loan at the end of the Interest Period applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed continuation or conversion affecting any
Revolving Loan.
(c) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 5 Interest Periods in effect with respect to Revolving Loans, 5
Interest Periods in effect with respect to the Tranche A Term Loan and 5
Interest Periods in effect with respect to the Tranche B Term Loan.
2.03 Letters of Credit.
(a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit issued by it; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) with regard
to the Revolving Lenders collectively, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Committed Amount, (x) with regard to each
Revolving Lender individually, such Revolving Lender’s Pro Rata Share of Total
Revolving Outstandings shall not exceed such Revolving Lender’s Revolving
Commitment and (y) the Outstanding Amount of the L/C Obligations shall not
exceed ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (the “Letter of Credit
Sublimit”). Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing DIP
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

30



--------------------------------------------------------------------------------



 



(ii) An L/C Issuer shall not issue any Letter of Credit if:
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.
(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate any Laws or one or more
policies of such L/C Issuer;
(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial face amount less than $100,000, in the
case of a commercial Letter of Credit, or $250,000, in the case of a standby
Letter of Credit;
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or
(E) a default of any Revolving Lender’s obligations to fund under
Section 2.03(e) exists or any Revolving Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Revolving Lender to eliminate the L/C
Issuer’s risk with respect to such Revolving Lender.

 

31



--------------------------------------------------------------------------------



 



(iv) An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi) An L/C Issuer shall be under no obligation to issue or amend any Letter of
Credit if such L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, on or prior to the Business Day prior to
the requested date of issuance or amendment of such Letter of Credit, that one
or more applicable conditions contained in Section 5.02 shall not then be
satisfied.
(vii) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such L/C Issuer.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i) Requests for Issuance. Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to the applicable
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by an authorized officer
of the Borrower. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least five Business Days prior to the proposed issuance date or date of
amendment, as the case may be, or such later date and time as the Administrative
Agent and such L/C Issuer may agree in a particular instance in their sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

 

32



--------------------------------------------------------------------------------



 



(ii) Issuance. Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 5.02 shall not then be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Pro Rata
Share times the amount of such Letter of Credit.
(iii) Auto-Extension Letters of Credit. If the Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clauses (ii) and (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or any Loan Party that one or more of the applicable conditions specified
in Section 5.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.
(iv) Reporting by L/C Issuer. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment. On a monthly basis, each L/C Issuer shall
deliver to the Administrative Agent a complete list of all outstanding Letters
of Credit issued by such L/C Issuer as provided in Section 2.03(f).

 

33



--------------------------------------------------------------------------------



 



(c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. The applicable L/C Issuer shall
notify the Borrower of the amount of the drawing promptly following the
determination thereof, and in any event no later than 9:00 a.m. on the Honor
Date (as hereafter defined). Not later than 11:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse the
applicable L/C Issuer by such time, such L/C Issuer shall promptly notify the
Administrative Agent, whereupon the Administrative Agent shall promptly notify
each Revolving Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Revolving Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, the
amount of the unutilized portion of the Aggregate Revolving Committed Amount or
the conditions set forth in Section 5.02. Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii) Each Revolving Lender (including any Revolving Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the applicable L/C Issuer in Dollars at
the Administrative Agent’s Office in an amount equal to its Pro Rata Share of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans for any reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.
(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.
(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default,
(C) noncompliance with the conditions set forth in Section 5.02 or (D) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

34



--------------------------------------------------------------------------------



 



(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of the
applicable L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
(d) Repayment of Participations.
(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s L/C Advance was outstanding) in
Dollars and in the same funds as those received by the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.06 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

35



--------------------------------------------------------------------------------



 



(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of the L/C Issuers shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders, the Revolving Lenders, the
Required Revolving Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any of the respective correspondents, participants or assignees of
the L/C Issuers, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the applicable L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Each L/C Issuer shall provide to the Administrative Agent a list of outstanding
Letters of Credit (together with amounts) issued by it on a monthly basis (and
upon the request of the Administrative Agent); the Administrative Agent shall
provide a copy of such list to any Lender upon request.

 

36



--------------------------------------------------------------------------------



 



(g) Cash Collateral. (i) Upon the request of the Administrative Agent, (A) if
the applicable L/C Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(B) if, as of the Letter of Credit Expiration Date, any Letter of Credit for any
reason remains outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be).
(ii) In addition, if the Administrative Agent notifies the Borrower at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.
(iii) Sections 2.05 and 9.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 9.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuers and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuers (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts at Bank of America.
(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing DIP Letter of Credit),
(i) the rules of ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share,
in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
commercial Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit and (ii) for each standby
Letter of Credit equal to the Applicable Rate times the daily amount available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. Letter of
Credit Fees shall be (i) computed on a monthly basis in arrears and (ii) due and
payable on the fifth (5th) Business Day after the end of each month, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. If there is
any change in the Applicable Rate during any month, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such month that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

 

37



--------------------------------------------------------------------------------



 



(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own
account, (i) a one time fronting fee for each commercial Letter of Credit issued
by it (other than Existing DIP Letters of Credit) equal to 1/8 of 1% times the
amount of such commercial Letter of Credit, due and payable at the time of
issuance and (ii) a fronting fee with respect to each standby Letter of Credit
issued by it (other than Existing DIP Letters of Credit) in an amount equal to
1/8 of 1% per annum on the daily amount available to be drawn thereunder, due
and payable monthly in arrears on the fifth (5th) Business Day after the end of
each month, commencing with the first such date to occur after the issuance of
such standby Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. In addition, the Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
(m) Existing DIP Letters of Credit and Existing Swap Contracts. The Borrower has
assumed all obligations under the Existing DIP Letters of Credit and Existing
Swap Contracts and shall be considered substituted as account party or
contracting party for all purposes in respect thereof.
2.04 Swing Line Loans.
(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”)
to the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed TWENTY-FIVE MILLION
DOLLARS ($25,000,000) (the “Swing Line Sublimit”) at any time outstanding,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Loans and L/C Obligations
of the Swing Line Lender in its capacity as a Revolving Lender, may exceed the
amount of such Revolving Lender’s Revolving Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) with regard to the Revolving
Lenders collectivity, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Committed Amount, and (ii) with regard to each Revolving
Lender individually such Revolving Lender’s Pro Rata Share of Total Revolving
Outstandings shall not exceed such Revolving Lender’s Revolving Commitment.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest at such rate mutually agreed to between the Borrower and the Swing
Line Lender or, in the absence of such mutual agreement, shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Lender’s Pro Rata Share
times the amount of such Swing Line Loan.

 

38



--------------------------------------------------------------------------------



 



(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $250,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by an
authorized officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.
(c) Refinancing of Swing Line Loans.
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Revolving
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, the unutilized portion of the Aggregate
Revolving Committed Amount or the conditions set forth in Section 5.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

39



--------------------------------------------------------------------------------



 



(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Revolving Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, (C) non-compliance with the conditions
set forth in Section 5.02 or (D) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such purchase or funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
(d) Repayment of Participations.
(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loans that are Base Rate Loans
or risk participation pursuant to this Section 2.04 to refinance such Revolving
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

 

40



--------------------------------------------------------------------------------



 



(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
2.05 Prepayments.
(a) Voluntary Prepayments. The Loans may be repaid in whole or in part without
premium or penalty; provided that
(i) (A) in the case of Loans other than Swing Line Loans, (1) notice thereof
must be received by 11:00 a.m. by the Administrative Agent at least three
Business Days prior to the date of prepayment, in the case of Eurodollar Rate
Loans and (2) one Business Day prior to the date of prepayment, in the case of
Base Rate Loans, (B) any such prepayment shall be a minimum principal amount of
(1) $5,000,000 and integral multiples of $1,000,000 in excess thereof, in the
case of Eurodollar Rate Loans and (2) $1,000,000 and integral multiples of
$500,000 in excess thereof, in the case of Base Rate Loans, or, in each case,
the entire remaining principal amount thereof, if less; and
(ii) in the case of Swing Line Loans, (A) notice thereof must be received by the
Swing Line Lender by 1:00 p.m. on the date of prepayment (with a copy to the
Administrative Agent), and (B) any such prepayment shall be in the same minimum
principal amounts as for advances thereof (or any lesser amount that may be
acceptable to the Swing Line Lender).
Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Types of Loans
that are being prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans; provided, however, that the Borrower may
rescind any notice of voluntary prepayment hereunder if such prepayment would
have resulted from a refinancing of all of the Loans and Commitment, and such
refinancing shall not have been consummated or shall otherwise have been
delayed. The Administrative Agent will give prompt notice to the applicable
Lenders of any prepayment on the Loans and the Lender’s interest therein.
Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by accrued
interest on the amount prepaid and breakage amounts, if any, under Section 3.05.
(b) Mandatory Prepayments.
(i) Revolving Commitments. If at any time (A) the Total Revolving Outstandings
shall exceed the Aggregate Revolving Committed Amount, (B) the Outstanding
Amount of L/C Obligations shall exceed the Letter of Credit Sublimit, or (C) the
Outstanding Amount of Swing Line Loans shall exceed the Swing Line Sublimit, the
Borrower shall immediately prepay the Total Revolving Outstandings and/or Cash
Collateralize L/C Obligations in an amount equal to such excess; provided,
however, that, except with respect to clauses (A) and (B) above, L/C Obligations
will not be Cash Collateralized hereunder until the Revolving Loans and Swing
Line Loans have been paid in full.
(ii) Dispositions. The Borrower shall prepay the Loans and L/C Obligations
within 5 Business Days following receipt of Net Cash Proceeds required to be
prepaid pursuant to the provisions hereof in an amount equal to 100% of the Net
Cash Proceeds received from any Disposition or Involuntary Disposition by the
Borrower or any of its Subsidiaries, to the extent (A) such proceeds are not
reinvested in the same or similar properties or assets within nine months of the
date of such Disposition or Involuntary Disposition (or, if the Borrower or any
of its Subsidiaries enters into a commitment to reinvest such Net Cash Proceeds
within nine months of the date of such Disposition or Involuntary Disposition,
within nine months of the date of such commitment) and (B) the aggregate amount
of such proceeds that are not reinvested (or committed to be reinvested) in
accordance with clause (A) hereof exceeds $10,000,000 in any fiscal year.

 

41



--------------------------------------------------------------------------------



 



(iii) Consolidated Excess Cash Flow. The Borrower shall prepay the Loans and L/C
Obligations within 5 Business Days following delivery of each annual Compliance
Certificate delivered under Section 7.02(b), commencing with the Compliance
Certificate for the fiscal year ending December 31, 2007, in an amount equal to
50% of Consolidated Excess Cash Flow for the fiscal year to which such
Compliance Certificate relates; provided that no such prepayment shall be
required if at such time (A) the Consolidated Leverage Ratio shall be equal to
or less than 2.5:1.0 and (B) the Debt Ratings are BB (stable) or higher as rated
by S&P and Ba2 (stable) or higher as rated by Moody’s.
(c) Application of Prepayments. Within each Loan, prepayments will be applied
first to Base Rate Loans, then to Eurodollar Rate Loans in direct order of
Interest Period maturities. In addition:
(i) Voluntary Prepayments. Voluntary prepayments shall be applied to such Loans
as specified by the Borrower; provided that prepayments on the Tranche A Term
Loan or the Tranche B Term Loan, as applicable, shall be applied pro rata to
remaining principal amortization installments. Voluntary prepayments will be
paid by the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein.
(ii) Mandatory Prepayments. Mandatory prepayments on the outstanding Loans and
L/C Obligations will be paid by the Administrative Agent to the Lenders ratably
in accordance with their respective interests therein; provided that:
(A) mandatory prepayments under subsection (b)(i) above shall be applied to the
respective Revolving Loans, Swing Line Loans and/or L/C Obligations as
appropriate; and
(B) mandatory prepayments under subsections (b)(ii) and (b)(iii) above shall be
applied first to the Tranche B Term Loan until paid in full, second to the
Tranche A Term Loan until paid in full and third to the Total Revolving
Outstandings. Mandatory prepayments on the Tranche A Term Loan and the Tranche B
Term Loan shall be applied pro rata to remaining principal amortization
installments.
(iii) Eurodollar Prepayment Account. If the Borrower is required to make a
mandatory prepayment of Eurodollar Rate Loans under this Section 2.04(b), so
long as no Event of Default exists, the Borrower shall have the right, in lieu
of making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative Agent)
by and in the sole dominion and control of the Administrative Agent. Any amounts
so deposited shall be held by the Administrative Agent as collateral for the
prepayment of such Eurodollar Rate Loans and shall be applied to the prepayment
of the applicable Eurodollar Rate Loans at the end of the current Interest
Periods applicable thereto or, sooner, at the election of the Administrative
Agent, upon the occurrence of an Event of Default. At the request of the
Borrower, amounts so deposited shall be invested by the Administrative Agent in
Cash Equivalents maturing on or prior to the date or dates on which it is
anticipated that such amounts will be applied to prepay such Eurodollar Rate
Loans; any interest earned on such Cash Equivalents will be for the account of
the Borrower and the Borrower will deposit with the Administrative Agent the
amount of any loss on any such Cash Equivalents to the extent necessary in order
that the amount of the prepayment to be made with the deposited amounts may not
be reduced.

 

42



--------------------------------------------------------------------------------



 



2.06 Termination or Reduction of Aggregate Revolving Committed Amount.
The Aggregate Revolving Committed Amount may be permanently reduced in whole or
in part by notice from the Borrower to the Administrative Agent; provided that
(a) any such notice thereof must be received by 11:00 a.m. at least three
Business Days prior to the date of reduction or termination and any such
reduction or termination shall be in a minimum principal amount of $5,000,000
and integral multiples of $1,000,000 in excess thereof (or the remaining amount
of the Aggregate Revolving Committed Amount); and (b) the Aggregate Revolving
Committed Amount may not be reduced to an amount less than the Total Revolving
Outstandings. The Administrative Agent will give prompt notice to the Revolving
Lenders of any such reduction in Aggregate Revolving Committed Amount. Any
reduction of the Aggregate Revolving Committed Amount shall be applied to the
Revolving Commitments of the Revolving Lenders ratably in accordance with their
respective interests therein. All commitment or other fees accrued until the
effective date of any termination of the Aggregate Revolving Committed Amount
shall be paid on the effective date of such termination.
2.07 Repayment of Loans.
(a) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.
(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) demand by the Swing Line Lender and (ii) the Maturity
Date.
(c) Tranche A Term Loan. The outstanding principal amount of the Tranche A Term
Loan shall be repayable in consecutive quarterly installments on the dates set
forth below, beginning on December 31, 2007 and ending on the Maturity Date, as
follows (expressed in terms of percentage of original principal amount), unless
accelerated sooner pursuant to Section 9.02:

              PRINCIPAL AMORTIZATION   PAYMENT DATE   PAYMENT AMOUNT  
December 31, 2007
    1.25 %
March 31, 2008
    1.25 %
June 30, 2008
    1.25 %
September 30, 2008
    1.25 %
December 31, 2008
    1.25 %
March 31, 2009
    1.25 %
June 30, 2009
    1.25 %
September 30, 2009
    1.25 %
December 31, 2009
    2.50 %
March 31, 2010
    2.50 %
June 30, 2010
    2.50 %
September 30, 2010
    2.50 %
December 31, 2010
    2.50 %
March 31, 2011
    2.50 %
June 30, 2011
    2.50 %
Maturity Date
    72.50 %        
Total
    100.00 %        

 

43



--------------------------------------------------------------------------------



 



(d) Tranche B Term Loan. The outstanding principal amount of the Tranche B Term
Loan shall be repayable in consecutive quarterly installments on the dates set
forth below, beginning on December 31, 2006 and ending on the Maturity Date, as
follows (expressed in terms of percentage of original principal amount), unless
accelerated sooner pursuant to Section 9.02.

              PRINCIPAL AMORTIZATION   PAYMENT DATE   PAYMENT AMOUNT  
December 31, 2006
    0.25 %
March 31, 2007
    0.25 %
June 30, 2007
    0.25 %
September 30, 2007
    0.25 %
December 31, 2007
    0.25 %
March 31, 2008
    0.25 %
June 30, 2008
    0.25 %
September 30, 2008
    0.25 %
December 31, 2008
    0.25 %
March 31, 2009
    0.25 %
June 30, 2009
    0.25 %
September 30, 2009
    0.25 %
December 31, 2009
    0.25 %
March 31, 2010
    0.25 %
June 30, 2010
    0.25 %
September 30, 2010
    0.25 %
December 31, 2010
    0.25 %
March 31, 2011
    0.25 %
June 30, 2011
    0.25 %
September 30, 2011
    0.25 %
December 31, 2011
    0.25 %
March 31, 2012
    0.25 %
June 30, 2012
    0.25 %
September 30, 2012
    0.25 %
December 31, 2012
    1.00 %
March 31, 2013
    1.00 %
June 30, 2013
    1.00 %
Maturity Date
    91.00 %        
Total
    100.00 %        

2.08 Interest.
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the Eurodollar Rate
for such Interest Period plus (B) the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) unless otherwise mutually agreed between the Borrower
and the Swing Line Lender, each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

44



--------------------------------------------------------------------------------



 



(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.09 Fees.
In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share, a
commitment fee in Dollars equal to the product of (i) the Applicable Rate times
(ii) the actual daily amount by which the Aggregate Revolving Committed Amount
exceeds the sum of (y) the Outstanding Amount of Revolving Loans and (z) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Section 5.02 is not met, and shall be (i) computed on
a quarterly basis in arrears and (ii) due and payable on the fifth (5th)
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Revolving
Committed Amount.
(b) Fee Letter. The Borrower shall pay to BAS and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
be non-refundable for any reason whatsoever.
2.10 Computation of Interest and Fees.
All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.

 

45



--------------------------------------------------------------------------------



 



2.11 Evidence of Debt.
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit C-1 (a
“Revolving Note”), (ii) in the case of Swing Line Loans, be in the form of
Exhibit C-2 (a “Swing Line Note”), (iii) in the case of the Tranche A Term Loan,
be in the form of Exhibit C-3 (a “Tranche A Term Note”) and (iv) in the case of
the Tranche B Term Loan, be in the form of Exhibit C-4 (a “Tranche B Term
Note”). Each Lender may attach schedules to a Note and endorse thereon the date,
Type (if applicable), amount and maturity of its Loans and payments with respect
thereto.
(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Revolving Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
2.12 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Subject to the
definition of “Interest Period”, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

46



--------------------------------------------------------------------------------



 



(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 5.02 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.05(b) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.05(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.05(b).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

47



--------------------------------------------------------------------------------



 



2.13 Sharing of Payments.
If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations or
in Swing Line Loans held by it (but not including any amounts applied by the
Swing Line Lender to outstanding Swing Line Loans), any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a) Any and all payments by any Loan Party to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, branch profits taxes and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If any Loan Party shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions, (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable Laws, and (iv) within thirty days after the date of such payment,
such Loan Party shall furnish to the Administrative Agent (which shall forward
the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

 

48



--------------------------------------------------------------------------------



 



(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).
(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.01(c) and (iii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
subsection (d) shall be made within thirty days after the date the Lender or the
Administrative Agent makes a demand therefor.
3.02 Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert such Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

49



--------------------------------------------------------------------------------



 



3.03 Inability to Determine Rates.
If the Administrative Agent determines that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (i) deposits are not being offered to banks in the applicable
offshore interbank market for Dollars for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (ii) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan, or (iii) the Eurodollar Base
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Loan, the Administrative Agent will promptly notify the Borrower
and all Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing, conversion or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
3.04 Increased Cost and Reduced Return; Capital Adequacy.
(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or any foreign jurisdiction
or any political subdivision of either thereof under the Laws of which such
Lender is organized or has its Lending Office, and (iii) reserve requirements
utilized, as to Eurodollar Rate Loans, in the determination of the Eurodollar
Rate), then from time to time upon demand of such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.
(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.
3.05 Funding Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

50



--------------------------------------------------------------------------------



 



(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of:
(i) a request by the Borrower pursuant to Section 11.16; or
(ii) an assignment by Bank of America pursuant to Section 11.07(b) as part of
the primary syndication of the Commitments and Loans during the 180-day period
immediately following the Closing Date, provided that Bank of America agrees to
use reasonable efforts to reduce the breakage costs payable by the Borrower in
connection therewith (including, without limitation, to the extent reasonably
practical, closing such assignments at the end of Interest Periods of
outstanding Eurodollar Rate Loans);
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurodollar market for Dollars for a comparable amount and for
a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
3.06 Matters Applicable to all Requests for Compensation.
(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may replace such Lender in accordance with Section 11.16.
3.07 Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.
ARTICLE IV
GUARANTY
4.01 The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or Treasury
Management Agreement with a Loan Party, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

51



--------------------------------------------------------------------------------



 



Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.
4.02 Obligations Unconditional.
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:
(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or Treasury Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;
(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract or Treasury Management
Agreement between any Loan Party and any Lender, or any Affiliate of a Lender,
or any other agreement or instrument referred to in the Loan Documents, such
Swap Contracts or such Treasury Management Agreements shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;
(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

 

52



--------------------------------------------------------------------------------



 



(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or Treasury Management Agreement between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Treasury Management Agreements, or against any other Person under any
other guarantee of, or security for, any of the Obligations.
4.03 Reinstatement.
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.
4.04 Certain Additional Waivers.
Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05 Remedies.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.
4.06 Rights of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

53



--------------------------------------------------------------------------------



 



4.07 Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01 Conditions of Initial Credit Extension.
The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement, the Security Agreement and the Pledge Agreement, each
properly executed by a Responsible Officer of the signing Loan Party and, in the
case of this Agreement, by each Lender.
(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of (i) Weil, Gotshal & Manges LLP, legal counsel to the Loan Parties,
and (ii) in-house counsel to the Loan Parties with respect to Pennsylvania law,
in each case, addressed to the Administrative Agent and each Lender, dated as of
the Closing Date, and in form and substance satisfactory to the Administrative
Agent.
(c) Financial Statements. The Administrative Agent shall have received:
(i) consolidated financial statements of the Borrower and its Subsidiaries for
the fiscal years ended December 31, 2003, December 31, 2004 and December 31,
2005, including balance sheets and income and cash flow statements, in each case
audited by independent public accountants of recognized national standing and
prepared in conformity with GAAP; and
(ii) unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ending June 30, 2006, including balance
sheets and statements of income or operations, shareholders’ equity and cash
flows (the “Interim Financial Statements”).
(d) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2005 in the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole.
(e) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect or a material adverse effect on any transaction contemplated
hereby or by the Reorganization Plan.

 

54



--------------------------------------------------------------------------------



 



(f) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:
(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, and in good standing in its state of organization or
formation.
(g) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:
(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party, and, if located in the states of Alabama, Mississippi or
Arizona, also the jurisdiction of the chief executive office of each Loan Party
and each jurisdiction where any Collateral is located;
(ii) all certificates evidencing any certificated Capital Stock (including those
evidencing interests in Material First-Tier Foreign Subsidiaries, but subject to
the provisions of Section 7.15 regarding certain items and deliveries which may
be made after the Closing Date in respect thereof) pledged to the Collateral
Agent pursuant to the Pledge Agreement, together with duly executed in blank,
undated stock powers attached thereto;
(iii) searches of ownership of, and Liens on, intellectual property of each Loan
Party in the United States Copyright Office and the United States Patent and
Trademark Office; and
(iv) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Collateral Agent’s sole
discretion, to perfect the Collateral Agent’s security interest in the
intellectual property of the Loan Parties.
(h) Evidence of Insurance. Receipt by the Administrative Agent of certificates
of insurance of the Loan Parties evidencing general liability and property
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, naming the Collateral Agent as additional insured (in the
case of general liability insurance) or loss payee for claims in excess of
$10,000,000 (in the case of property insurance) on behalf of the Lenders.

 

55



--------------------------------------------------------------------------------



 



(i) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 5.01(d) and (e) and Sections 5.02(a) and (b) have been
satisfied.
(j) Reorganization Plan; Confirmation Order. Confirmation that (i) there have
been no substantive modifications to the provisions of Section 7.16 of the
Reorganization Plan, including clause (g) thereof, (ii) all the conditions to
the occurrence of the “Effective Date” of the Reorganization Plan set forth in
Sections 7.16(b) — (f) and (h) (other than that related to the effectiveness of
the Senior Credit Facility) under the Reorganization Plan shall have been
satisfied or waived in a manner provided in the Reorganization Plan, (iii) the
senior credit facilities provided hereunder constitute the credit facility
referenced in Sections 7.16(g) and 7.23(f) of the Reorganization Plan and
(iv) the Confirmation Order (as defined in the Reorganization Plan) shall have
been entered, and shall not be subject to any stay and the condition precedent
in Section 7.16(a) of the Reorganization Plan has either been satisfied or
waived in accordance with the Reorganization Plan.
(k) Availability. After giving effect to the transactions contemplated hereby to
occur on the Closing Date (including the initial Credit Extensions), there shall
be at least $50,000,000 of availability existing under the Aggregate Revolving
Committed Amount.
(l) DIP Loan Agreement. The commitments under the DIP Loan Agreement shall have
been terminated and all obligations owing thereunder shall have been paid in
full or otherwise satisfied to the satisfaction of the Administrative Agent.
(m) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.
(n) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all Attorney Costs of the Administrative Agent to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
5.02 Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

56



--------------------------------------------------------------------------------



 



(b) No Default shall exist, or would result from such proposed Credit Extension.
(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof (other than with respect to the Existing
DIP Letters of Credit).
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
6.01 Existence, Qualification and Power.
Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
6.02 Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB);
except in each case referred to in clause (b) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
6.03 Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect and (ii) filings to perfect the Liens created by the Collateral
Documents.

 

57



--------------------------------------------------------------------------------



 



6.04 Binding Effect.
This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of each Loan Party
that is party thereto, enforceable against each such Loan Party in accordance
with its terms.
6.05 Financial Statements; No Material Adverse Effect.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, commitments and Indebtedness.
(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(c) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by the Borrower or any Subsidiary,
or any Involuntary Disposition, of any material part of the business or Property
of the Borrower and its Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of the Borrower and its Subsidiaries, taken as a whole, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto and has not otherwise been disclosed in writing to the Lenders on or
prior to the Closing Date.
(d) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries as of
such date and for such periods.
(e) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
6.06 Litigation.
There are no actions, suits, proceedings, investigations, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that could reasonably be expected to have a Material
Adverse Effect.

 

58



--------------------------------------------------------------------------------



 



6.07 No Default.
(a) Neither the Borrower nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect.
(b) No Default has occurred and is continuing.
6.08 Ownership of Property; Liens.
Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.
6.09 Environmental Compliance.
Except as could not reasonably be expected to have a Material Adverse Effect:
(a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.
(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of Environmental Laws.
(c) Neither the Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.
(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf the Borrower
or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.
(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.
(f) There has been no release or, threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of the Borrower or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

 

59



--------------------------------------------------------------------------------



 



6.10 Insurance.
The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates. The
insurance coverage of the Loan Parties as in effect on the Closing Date is
outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.
6.11 Taxes.
The Borrower and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and except to the extent
that the failure to do so would not reasonably be expected to have a Material
Adverse Effect. There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.
6.12 ERISA Compliance.
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws,
except non-compliance that has not resulted or could not reasonably be expected
to result in a Material Adverse Effect. Each Pension Plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification and has resulted or could reasonably be
expected to result in a Material Adverse Effect. Each Loan Party and each ERISA
Affiliate have timely made all required contributions to each Pension Plan
subject to Section 412 of the Internal Revenue Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Internal Revenue Code has been made with respect to any
Pension Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could be reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred since the Closing Date or is reasonably
expected to occur; (ii) no Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA) which has resulted or could reasonably be expected to
result in a Material Adverse Effect; and (iii) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan, which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------



 



6.13 Subsidiaries.
Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) jurisdiction of formation, (ii) with
respect to the Loan Parties only, the number of shares of each class of Capital
Stock outstanding, (iii) percentage of outstanding shares of each class owned
(directly or indirectly) by the Borrower or any Subsidiary and (iv) number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and all other similar rights with respect thereto. The outstanding
Capital Stock of each Subsidiary is validly issued, fully paid and
non-assessable.
6.14 Margin Regulations; Investment Company Act.
(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
6.15 Disclosure.
Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
6.16 Compliance with Laws.
Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------



 



6.17 Intellectual Property; Licenses, Etc.
The Borrower and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. Set forth on Schedule 6.17 is a list of all material IP Rights
registered or pending registration with the United States Copyright Office or
the United States Patent and Trademark Office and owned by each Loan Party as of
the Closing Date. Except for such claims and infringements that could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any Loan
Party know of any such claim, and, to the knowledge of the Responsible Officers
of the Loan Parties, the use of any IP Rights by the Borrower or any Subsidiary
or the granting of a right or a license in respect of any IP Rights from the
Borrower or any Subsidiary does not infringe on the rights of any Person. As of
the Closing Date, none of the material IP Rights owned by any of the Loan
Parties is subject to any licensing agreement or similar arrangement except as
set forth on Schedule 6.17.
6.18 Solvency.
The Loan Parties are Solvent on a consolidated basis.
6.19 Perfection of Security Interests in the Collateral.
(a) The Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the holders of the secured obligations
identified therein, a legal and valid security interest in the Collateral
identified therein, and, when Uniform Commercial Code financing statements (or
other appropriate notices) in appropriate form are duly filed at the office of
the secretary of state of the jurisdiction of incorporation or organization of
each Loan Party, the Security Agreement shall create a fully perfected Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien other than Permitted Liens.
(b) The Pledge Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the holders of the secured obligations
identified therein, a legal and valid security interest in the Collateral
identified therein, and the Pledge Agreement shall create a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the pledgors thereunder in such Collateral, in each case prior and superior
in right to any other Lien (i) with respect to any such Collateral that is a
“security” (as such term is defined in the Uniform Commercial Code) and is
evidenced by a certificate, when such Collateral is delivered to the Collateral
Agent with duly executed stock powers with respect thereto, (ii) with respect to
any such Collateral that is a “security” (as such term is defined in the Uniform
Commercial Code) but is not evidenced by a certificate, when Uniform Commercial
Code financing statements in appropriate form are filed in the appropriate
filing offices in the jurisdiction of organization of the pledgor or when
“control” (as such term is defined in the Uniform Commercial Code) is
established by the Collateral Agent over such interests in accordance with the
provision of Section 8-106 of the Uniform Commercial Code, or any successor
provision, and (iii) with respect to any such Collateral that is not a
“security” (as such term is defined in the Uniform Commercial Code), when
Uniform Commercial Code financing statements in appropriate form are filed in
the appropriate filing offices in the jurisdiction of organization of the
pledgor.
6.20 Business Locations.
Set forth on Schedule 6.20(a) is the exact legal name, jurisdiction of
organization, chief executive office and organizational identification number of
each Loan Party as of the Closing Date. Except as set forth on Schedule 6.20(b),
no Loan Party has during the four months preceding the Closing Date (i) changed
its legal name, (ii) changed its state of formation, or (iii) been party to a
merger, consolidation or other change in structure.

 

62



--------------------------------------------------------------------------------



 



6.21 Labor Matters.
Except as set forth on Schedule 6.21, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
Subsidiary as of the Closing Date. Neither the Borrower nor any Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years that could reasonably be expected to have
a Material Adverse Effect.
ARTICLE VII
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each Subsidiary
to:
7.01 Financial Statements.
Deliver to the Administrative Agent and each Lender:
(a) as soon as available, but in any event within ninety days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of KPMG
LLP or another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and
(b) as soon as available, but in any event within forty-five days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes. As to any information contained in materials furnished
pursuant to Section 7.02(c), the Borrower shall not be separately required to
furnish such information under clause (a) or (b) above, but the foregoing shall
not be in derogation of the obligation of the Borrower to furnish the
information and materials described in subsections (a) and (b) above at the
times specified therein.

 

63



--------------------------------------------------------------------------------



 



7.02 Certificates; Other Information.
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:
(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, which certificate shall include (i) in the
case of the annual Compliance Certificate, if a prepayment is required pursuant
to Section 2.05(b)(iii), a calculation of Consolidated Excess Cash Flow for the
applicable fiscal year and (ii) in the case of the annual Compliance
Certificate, a listing of (A) all applications, if any, for material Copyrights,
Patents or Trademarks (each such term as defined in the Security Agreement) made
by any Loan Party since the date of the prior certificate (or, in the case of
the first such certificate, the Closing Date) and (B) all issuances of
registrations or letters on existing applications for material Copyrights,
Patents and Trademarks (each such term as defined in the Security Agreement)
received by any Loan Party since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date);
(b) beginning with the fiscal year ending December 31, 2007, an annual business
plan and budget of the Borrower and it Subsidiaries containing, among other
things, pro forma financial statements for the fiscal year, when and as
available, but in any event within ninety (90) days after the beginning of the
fiscal year;
(c) promptly after any request by the Administrative Agent or any Lender through
the Administrative Agent, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them;
(d) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Borrower or
any Subsidiary in its capacity as such a holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto and (ii) upon the request
of the Administrative Agent, all reports and written information to and from the
United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters; and
(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

 

64



--------------------------------------------------------------------------------



 



Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 7.02(a) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, BAS and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Borrower or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent and BAS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark any Borrower Materials
“PUBLIC.”
7.03 Notices.
(a) Promptly (and in any event, within two Business Days) notify the
Administrative Agent and each Lender of the occurrence of any Default.
(b) Promptly notify the Administrative Agent and each Lender of any matter that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
(c) Promptly notify the Administrative Agent and each Lender of the occurrence
of any ERISA Event.
(d) Promptly notify the Administrative Agent and each Lender of any material
change in accounting policies or financial reporting practices by the Borrower
or any Subsidiary.
(e) Promptly notify the Administrative Agent and each Lender of any change in
the Debt Ratings or Corporate Ratings or the fact that such ratings are no
longer being publicly announced by S&P or Moody’s.

 

65



--------------------------------------------------------------------------------



 



Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
7.04 Payment of Obligations.
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except in each case to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
7.05 Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.
(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(d) Preserve or renew all of its material registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
7.06 Maintenance of Properties.
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.
(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.
7.07 Maintenance of Insurance.
Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates. The Collateral Agent shall be named as loss payee, with
respect to property insurance, and as additional insured, with respect to
general liability insurance.

 

66



--------------------------------------------------------------------------------



 



7.08 Compliance with Laws.
Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
7.09 Books and Records.
(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.
(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
7.10 Inspection Rights.
(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower.
7.11 Use of Proceeds.
Use the proceeds of the Credit Extensions (a) to fund payments under the
Reorganization Plan and (b) to finance working capital, capital expenditures and
other lawful corporate purposes, provided that in no event shall the proceeds of
the Credit Extensions be used in contravention of any Law or of any Loan
Document.
7.12 Additional Subsidiaries.
(a) Material Domestic Subsidiaries. Cause each Material Domestic Subsidiary to
become a Guarantor hereunder promptly, but in any event within thirty (30) days
of the Subsidiary becoming a Material Domestic Subsidiary, by execution and
delivery of a Guaranty Joinder Agreement or such other documents as the
Administrative Agent may deem appropriate for such purpose, together with
certified copies of resolutions and Organization Documents and favorable
opinions of counsel (including, among other things, due authorization,
execution, delivery, and enforceability of the Guaranty Joinder Agreement and
related documents), all in form, scope and substance reasonably satisfactory to
the Administrative Agent.
(b) Other Domestic Subsidiaries. In addition, cause each Domestic Subsidiary
that gives a Guarantee in respect of the Plan Notes or any 144A Notes to become
a Guarantor hereunder promptly, but within thirty (30) days of the Subsidiary
giving such a Guarantee, by execution and delivery of a Guaranty Joinder
Agreement or such other documents as the Administrative Agent may deem
appropriate for such purpose, together with certified copies of resolutions and
Organization Documents and favorable opinions of counsel (including, among other
things, due authorization, execution, delivery, and enforceability of the
Guaranty Joinder Agreement and related documents), all in form, scope and
substance reasonably satisfactory to the Administrative Agent.

 

67



--------------------------------------------------------------------------------



 



7.13 ERISA Compliance.
Cause, and cause each of its ERISA Affiliates to cause, each Plan that is
qualified under Section 401(a) of the Internal Revenue Code to maintain such
qualification, and make all required contributions to any Plan subject to
Section 412 of the Internal Revenue Code, except where the failure to do so
would not result in a Material Adverse Effect.
7.14 Pledged Assets.
(a) Capital Stock of Material Domestic Subsidiaries. Subject to clause
(d) below, pledge one hundred percent (100%) of the issued and outstanding
Capital Stock of each Loan Party’s Material Domestic Subsidiaries promptly, but
in any event within thirty (30) days of the formation or acquisition thereof, in
each case pursuant to a pledge agreement or Collateral Joinder Agreement
reasonably acceptable to the Administrative Agent, together with such filings
and deliveries necessary or appropriate to perfect the security interests
therein, and opinions of counsel relating thereto, all in form, scope and
substance reasonably satisfactory to the Administrative Agent.
(b) Capital Stock of Material First-Tier Foreign Subsidiaries. Subject to clause
(d) below, pledge sixty-five percent (65%) of the issued and outstanding Capital
Stock of each Material First-Tier Foreign Subsidiary promptly, but in any event
within ninety (90) days of such Subsidiary becoming a Material First-Tier
Foreign Subsidiary, pursuant to a pledge agreement or Collateral Joinder
Agreement reasonably acceptable to the Administrative Agent, together with such
filings and deliveries necessary or appropriate to perfect the security
interests therein, and opinions of counsel (including, among other things,
opinions regarding execution, notarization and recordation of local pledge
agreements, parallel debt agreements and such other acts necessary or
appropriate to give effect to the pledge under local law) relating thereto, all
in form, scope and substance reasonably satisfactory to the Administrative
Agent; provided that in each such case the Administrative Agent will, in
consultation with the Borrower, do an analysis of the relative benefits
associated with the prospective pledge and where, in its reasonable discretion,
the Administrative Agent shall make a determination, taking into account local
custom and practice, that the costs, circumstances and requirements under local
law associated with the pledge out-weigh the relative benefits of the pledge,
then in any such case local pledge agreements (and related local law
requirements) will not be required.
(c) Domestic Personal Property. Subject to clause (d) below, grant a security
interest in all of each Loan Party’s personal property (other than Excluded
Property). In connection with any grant of security interest under this
subsection, the Loan Parties will deliver to the Administrative Agent promptly,
but in any event within thirty (30) days (with extensions as deemed necessary by
the Administrative Agent) (i) a security agreement or Collateral Joinder
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, executed in multiple counterparts, (ii) notices of grant of security
interest in respect of material intellectual property with the United States
Copyright Office or the United States Patent and Trademark Office reasonably
satisfactory to the Administrative Agent, executed in multiple counterparts,
(iii) such opinions of counsel as the Administrative Agent may deem necessary or
appropriate, in form and substance reasonably satisfactory to the Administrative
Agent, (iv) evidence of property insurance (consistent with the requirements for
insurance hereunder) showing the Collateral Agent as loss payee (if insurance is
provided by a commercial insurer), and (v) such other filings and deliveries as
may be necessary or appropriate as determined by the Administrative Agent in its
reasonable discretion.

 

68



--------------------------------------------------------------------------------



 



(d) Release and Reinstatement of Collateral Interests. Where the Corporate
Ratings are BB+ (stable) or better by S&P and Ba1 (stable) or better by Moody’s
(the “Requisite Ratings”) and provided that the Tranche B Term Loan has been
repaid in full, then the Borrower shall not be required to deliver the security
interests provided in this Section 7.14 and the Administrative Agent will
promptly release the security interests in the Collateral; provided that should
the Borrower fail to maintain the Requisite Ratings, the security interests in
such personal property will be re-granted in accordance with the provisions of
Sections 7.14(a), 7.14(b) and 7.14(c).
(e) Scope of Secured Obligations. The security interests granted under this
Section 7.14 will ratably secure the Obligations hereunder (including
obligations under Swap Contracts between a Loan Party and a Lender or its
affiliates to the extent permitted hereunder and obligations under Treasury
Management Agreements between a Loan Party and a Lender or its affiliates).
7.15 Further Assurances.
The Borrower will provide, or cause to be provided, the following:
(a) Material First-Tier Foreign Subsidiaries. By March 31, 2007 (or such later
date acceptable to the Administrative Agent), the Borrower will pledge, or cause
to be pledged, the Capital Stock of all its Material First-Tier Foreign
Subsidiaries in accordance with the provisions of Section 7.14(b), including
local pledge agreements and related instruments, where necessary or appropriate
under local law, and together with opinions of local counsel relating thereto,
in form and substance reasonably acceptable to the Administrative Agent.
ARTICLE VIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
8.01 Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a) Liens pursuant to any Loan Document;
(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);
(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

69



--------------------------------------------------------------------------------



 



(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) that do not result in an Event of Default
under Section 9.01(h);
(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the Property being
acquired on the date of acquisition and (iii) such Liens attach to such Property
concurrently with or within ninety days after the acquisition thereof;
(j) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;
(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;
(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(o) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

70



--------------------------------------------------------------------------------



 



(q) Liens on property or assets acquired in connection with a Permitted
Acquisition, provided that (i) the indebtedness secured by such Liens is
permitted under Section 8.03, and (ii) the Liens are not incurred in connection
with, or in contemplation or anticipation of, the acquisition and do not attach
or extend to any other property or assets;
(r) Liens on Securitization Receivables sold, contributed, financed or otherwise
conveyed or pledged in connection with a Securitization Transaction permitted
pursuant to Section 8.03(k); and
(s) other Liens not described above, provided that such Liens do not secure
obligations in excess of $5,000,000 at any one time outstanding.
8.02 Investments.
Make any Investments, except:
(a) Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;
(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;
(c) Investments in any Person that is a Loan Party prior to giving effect to
such Investment;
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e) Guarantees permitted by Section 8.03;
(f) Permitted Acquisitions;
(g) Investments made after the Closing Date in Foreign Subsidiaries, provided
that the aggregate amount of all such Investments made by Loan Parties in
Foreign Subsidiaries shall not exceed an amount equal to five percent (5%) of
total assets of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP as of the last day of the fiscal quarter
immediately preceding the date of determination;
(h) to the extent not prohibited by applicable Law, advances to officers,
directors and employees of the Borrower and its Subsidiaries made in the
ordinary course of business, for travel, entertainment, relocation and other
ordinary business purposes;
(i) Investments by Foreign Subsidiaries in the Borrower and any of its
Subsidiaries (including other Foreign Subsidiaries);
(j) Investments made as part of Securitization Transaction permitted pursuant to
Section 8.03(k);

 

71



--------------------------------------------------------------------------------



 



(k) Investments representing non-cash consideration received in connection with
any Disposition permitted hereunder; and
(l) other Investments not contemplated in the foregoing clauses in an amount not
to exceed $50,000,000 in the aggregate at any time outstanding.
8.03 Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness of the Borrower and its Subsidiaries set forth in Schedule 8.03
(and renewals, refinancings and extensions thereof on terms and conditions not
materially less favorable to the applicable debtor(s) or at then prevailing
market terms);
(c) unsecured intercompany Indebtedness among the Borrower and its Subsidiaries
to the extent permitted under Section 8.02;
(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make any termination payments upon the designation of an
“early termination date” (as defined therein) to the defaulting party;
(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof, provided that (i) such Indebtedness when incurred shall
not exceed the purchase price of the asset(s) financed, (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing, and (iii)
at the time of and immediately after giving effect to such incurrence, the
Borrower will be in compliance with the financial covenants in Section 8.11 on a
Pro Forma Basis;
(f) Indebtedness evidenced by the Plan Notes in an aggregate principal amount
not to exceed $775,000,000, and renewals, refinancings and extensions thereof on
prevailing market terms;
(g) other unsecured Indebtedness of the Borrower, provided that at the time of
and immediately after giving effect to such incurrence, the Borrower will be in
compliance with the financial covenants in Section 8.11 on a Pro Forma Basis;
(h) Guarantees with respect to Indebtedness permitted under clauses (a) through
(g) of this Section 8.03;

 

72



--------------------------------------------------------------------------------



 



(i) Indebtedness acquired or assumed pursuant to a Permitted Acquisition,
provided that such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition;
(j) Indebtedness arising under any performance or surety bond entered into in
the ordinary course of business; and
(k) Securitization Transactions in an aggregate principal amount not to exceed
$150,000,000.
8.04 Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries provided that the
Borrower shall be the continuing or surviving corporation, (b) any Loan Party
other than the Borrower may merge or consolidate with any other Loan Party other
than the Borrower, (c) any Foreign Subsidiary may be merged or consolidated with
or into any Loan Party provided that such Loan Party shall be the continuing or
surviving corporation, (d) any Foreign Subsidiary may be merged or consolidated
with or into any other Foreign Subsidiary, (e) any Subsidiary of the Borrower
may merge with any Person that is not a Loan Party in connection with a
Permitted Acquisition provided that, if such Permitted Acquisition involves the
Borrower, the Borrower shall be the continuing or surviving corporation, and
(f) any Subsidiary may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not have a Material Adverse Effect.
8.05 Dispositions.
Make any Disposition (other than an Involuntary Disposition) unless (a) the
total consideration shall be in an amount not less than the fair market value of
the Property disposed of, (b) such transaction does not involve a sale or other
disposition of receivables other than in connection with a Securitization
Transaction permitted pursuant to Section 8.03(k) or receivables owned by or
attributable to other Property concurrently being disposed of in a transaction
otherwise permitted under this Section 8.05, and (c) the aggregate net book
value of all of the assets sold or otherwise disposed of by the Borrower and its
Subsidiaries in all such transactions in any fiscal year of the Borrower shall
not exceed an amount equal to fifteen percent (15%) of the total assets of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP as of the last day of the fiscal quarter immediately preceding the
date of determination.
8.06 Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
(a) each Subsidiary may make Restricted Payments (directly or indirectly) to its
parent or to any Loan Party (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to each owner of Capital Stock in such Subsidiary
on a pro rata basis based on such owner’s respective ownership interests);

 

73



--------------------------------------------------------------------------------



 



(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Capital Stock of such Person; and
(c) the Borrower may declare and make other Restricted Payments in any fiscal
year in an amount not exceed the sum of (i) $25,000,000 plus (ii) an amount
equal to the difference of (A) twenty-five percent (25%) of cumulative
Consolidated Net Income earned after the Closing Date minus (B) the aggregate
amount of Restricted Payments in excess of $25,000,000 in any fiscal year after
the Closing Date, with unused amounts in any fiscal year being carried over to
succeeding fiscal years.
8.07 Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business related or incidental thereto.
8.08 Transactions with Affiliates.
Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) transactions among the Borrower and its
Subsidiaries and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate.
8.09 Burdensome Agreements.
(a) Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts on the ability of any such Person to (i) pay dividends or make any
other distributions to any Loan Party on its Capital Stock or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its Property to
any Loan Party, (v) pledge its Property pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or (vi) act
as a Loan Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (i)-(v) above) for (1) this Agreement, the other
Loan Documents, the Plan Note Indenture and any 144A Indenture, (2) with respect
to clauses (iv) and (v) above, any document or instrument governing Indebtedness
incurred pursuant to Section 8.03(e), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (3) customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 8.05
pending the consummation of such sale or (4) restrictions and conditions on any
Foreign Subsidiary organized under the laws of the People’s Republic of China or
any state or other political subdivision thereof.

 

74



--------------------------------------------------------------------------------



 



(b) Enter into, or permit to exist, any Contractual Obligation that prohibits or
otherwise restricts the existence of any Lien upon any of its Property in favor
of the Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations, whether now owned or hereafter acquired, or requiring
the grant of any security for any obligation if such Property is given as
security for the Obligations, except (i) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (ii) in connection with any Permitted Lien
described in Section 8.01(j) or (k) or any document or instrument governing any
such Permitted Lien, provided that any such restriction contained therein
relates only to the asset or assets subject to such Permitted Lien,
(iii) pursuant to customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 8.05,
pending the consummation of such sale and (iv) the Plan Note Indenture and any
144A Indenture.
8.10 Use of Proceeds.
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
8.11 Financial Covenants.
(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.0 to 1.0, commencing with the fiscal quarter ending December 31, 2006.
(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 3.75 to 1.0,
commencing with the fiscal quarter ending December 31, 2006.
8.12 Prepayment of Other Indebtedness, Etc.
If any Default has occurred and is continuing or shall exist immediately after
giving effect thereto, except for the refinancing of the Plan Notes with the
proceeds of 144A Notes, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Indebtedness of the Borrower or any
Subsidiary (other than Indebtedness arising under the Loan Documents).
8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.
(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.
(b) Change its fiscal year.
(c) With respect to any Loan Party, without providing 5 days’ prior written
notice to the Administrative Agent, change its name, state of formation or form
of organization.

 

75



--------------------------------------------------------------------------------



 



ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default.
Any of the following shall constitute an Event of Default:
(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after written notice thereof to the defaulting
party by the Administrative Agent of the same becoming due, any other amount
payable hereunder or under any other Loan Document; or
(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.03(a), 7.05, 7.11, 7.12 or
7.14 or Article VIII; or
(ii) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 7.01, 7.02, or 7.10 and such failure continues for
five days; or
(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after written notice to the defaulting party by the
Administrative Agent; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $50,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than
$50,000,000; or

 

76



--------------------------------------------------------------------------------



 



(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or
(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or
(h) Judgments. There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding $50,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $50,000,000; or
(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document;
(k) Revocation of Confirmation Order. The Confirmation Order shall be revoked by
the Bankruptcy Court or any other court of competent jurisdiction;
(l) Plan Note Indenture. There shall occur and be continuing any “Event of
Default” (or any comparable term) under, and as defined in, the Plan Note
Indenture; or
(m) Change of Control. There occurs any Change of Control.

 

77



--------------------------------------------------------------------------------



 



9.02 Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a) declare the commitment of each Lender to make Loans and any obligation of an
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
9.03 Application of Funds.
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent and the
Collateral Agent, in each case in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), ratably among the
Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) in
proportion to the respective amounts described in this clause Third held by
them;

 

78



--------------------------------------------------------------------------------



 



Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), (c) payments of
amounts due under any Treasury Management Agreement between any Loan Party and
any Lender, or any Affiliate of a Lender and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders (and, in the case of such Swap Contracts,
Affiliates of Lenders) in proportion to the respective amounts described in this
clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE X
ADMINISTRATIVE AGENT
10.01 Appointment and Authority.
(a) Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.
(b) Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Collateral Agent hereunder and under the other Loan Documents
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The Collateral Agent shall act on behalf of the Lenders with
respect to any Collateral and the Collateral Documents, and the Collateral Agent
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Article X with respect to any acts taken or omissions suffered by
the Collateral Agent in connection with any Collateral or the Collateral
Documents as fully as if the term “Administrative Agent” as used in this
Article X and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.
(c) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

 

79



--------------------------------------------------------------------------------



 



10.02 Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
10.03 Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

80



--------------------------------------------------------------------------------



 



10.04 Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
10.05 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
10.06 Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower (except
if an Event of Default has occurred and is continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

81



--------------------------------------------------------------------------------



 



Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
10.07 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
10.08 No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
10.09 Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.03(i) and
(j), 2.09 and 11.04) allowed in such judicial proceeding; and

 

82



--------------------------------------------------------------------------------



 



(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
10.10 Collateral and Guaranty Matters.
The Lenders irrevocably authorize the Administrative Agent and the Collateral
Agent, in each case at its option and in its discretion,
(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of all Commitments and
payment in full of all Obligations arising under the Loan Documents (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is transferred or to be transferred as part of or
in connection with any Disposition not prohibited hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 11.01;
(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary or a Guarantor as a result of a transaction
permitted hereunder; and
(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.01(i).
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty, pursuant to
this Section 10.10. In each case as specified in this Section 10.10, the
Collateral Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 10.10.

 

83



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
11.01 Amendments, Etc.
(a) No amendment or waiver of, or any consent to deviation from, any provision
of this Agreement or any other Loan Document shall be effective unless in
writing and signed by the Borrower, the Loan Parties and the Required Lenders,
and each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it is given; provided,
further, that:
(i) unless also signed by each Lender directly affected thereby, no such
amendment, waiver or consent shall:
(A) extend or increase the Commitment of any Lender (or reinstate such Lender’s
Commitment terminated pursuant to Section 9.02) (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender) without the consent of such Lender;
(B) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding mandatory prepayments), interest, fees or other
amounts due to any Lender hereunder or under any other Loan Document without the
consent of such Lender;
(C) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable to any Lender
hereunder or under any other Loan Document without the consent of such Lender;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) subject
to subsection (b)(iii) below, to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
(D) change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby;
(E) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” (except as expressly provided in subsection (b) of this Section below),
“Required Revolving Lenders”, “Required Tranche A Term Lenders” or “Required
Tranche B Term Lenders”;
(F) except in connection with a Disposition permitted under Section 8.05 or as
otherwise contemplated by Section 7.14, release all or substantially all of the
Collateral; or
(G) release the Borrower or, except in connection with a merger or consolidation
permitted under Section 8.04 or a Disposition permitted under Section 8.05, all
or substantially all of the Guarantors, from its or their obligations under the
Loan Documents;
(ii) unless also signed by the Required Revolving Lenders, no such amendment,
waiver or consent shall:
(A) waive any Default for purposes of Section 5.02 for purposes of any Revolving
Loan borrowing, L/C Credit Extension or Swing Line Loan borrowing,
(B) amend or waive the manner of application of any mandatory prepayment to
Revolving Loans, Swing Line Loans or L/C Obligations under Section 2.05(c), or

 

84



--------------------------------------------------------------------------------



 



(C) amend or waive the provisions of Section 5.02, this Section 11.01(b);
(iii) unless also signed by the Required Tranche A Term Lenders, no such
amendment, waiver or consent shall:
(A) amend or waive the manner of application of any mandatory prepayment to the
Tranche A Term Loan under Section 2.05(c), or
(B) amend or waive the provisions of this Section 11.01(c);
(iv) unless also signed by the Required Tranche B Term Lenders, no such
amendment, waiver or consent shall:
(A) amend or waive the manner of application of any mandatory prepayment to the
Tranche B Term Loan under Section 2.05(c), or
(B) amend or waive the provisions of this Section 11.01(d); or
(v) unless also signed by the Collateral Agent, no such amendment, waiver or
consent shall affect the rights or duties of the Collateral Agent under this
Agreement or any other Loan Document;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the each L/C Issuer in addition to the Lenders required
above, affect the rights or duties of such L/C Issuer under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

85



--------------------------------------------------------------------------------



 



(b) Additional Commitments or Tranches. For the avoidance of doubt and
notwithstanding provisions to the contrary in this Section 11.01, this Agreement
may be amended (or amended and restated) with the written consent of the Loan
Parties and the Required Lenders to (i) increase the aggregate amount of
commitments under any of the respective facilities, (ii) add one or more
additional borrowing tranches hereunder and to provide for the ratable sharing
of the benefits of this Agreement and the other Loan Documents with the other
commitments and Obligations contemplated herein and therein, and (iii) include
the lenders providing the commitments and extensions of credit therefor in the
determination of “Required Lenders” and /or to provide consent rights for such
lenders consistent with those afforded under clauses (ii), (iii) and (iv) of
Section 11.01(a) above.
11.02 Notices and Other Communications; Facsimile Copies.
(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower (on behalf of itself and
the other Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

86



--------------------------------------------------------------------------------



 



(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, any
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower,
except to the extent such losses, costs, expenses or liabilities resulted from
the gross negligence or willful misconduct of the applicable Person. All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
11.03 No Waiver; Cumulative Remedies.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

87



--------------------------------------------------------------------------------



 



11.04 Attorney Costs, Expenses and Taxes.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all
reasonable costs and expenses incurred in connection with the development,
preparation, negotiation, execution and administration of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and costs and expenses in connection with the use of Intralinks, Inc. or other
similar information transmission systems in connection with this Agreement, and
(b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 11.04 shall be payable within ten Business Days after
demand therefor. The agreements in this Section shall survive the termination of
the Commitments and repayment of all other Obligations.
11.05 Indemnification by the Borrower.
(a) Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Borrower agrees to indemnify and hold harmless the
Administrative Agent, each Lender and their respective Related Parties
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the Loan Documents or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 11.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent or the Collateral Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

88



--------------------------------------------------------------------------------



 



(b) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under Section 11.04 or subsection
(a) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (b) are subject to the provisions of Section 2.12(d).
(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (a) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
11.06 Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.
11.07 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder or thereunder except (i) to
an Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

89



--------------------------------------------------------------------------------



 



(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of a
Revolving Commitment (and the related Revolving Loans thereunder), $2,500,000 in
the case of an assignment of Tranche A Term Loans and $1,000,000 in the case of
an assignment of Tranche B Term Loans unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Tranche A Term Loans or Tranche B Term Loans on a non-pro rata
basis;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

90



--------------------------------------------------------------------------------



 



(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Tranche A Term Loan Commitment, Tranche B Term Loan Commitment or Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Commitment subject to such assignment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender or (ii) any
Tranche A Term Loan or Tranche B Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and
(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

91



--------------------------------------------------------------------------------



 



(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clause (a) of the first proviso to Section 11.01 that directly
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.
(e) Limitation of Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 11.15 as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

92



--------------------------------------------------------------------------------



 



(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
Lender acting as an L/C Issuer or the Swing Line Lender assigns all of its
Commitments and Loans pursuant to subsection (b) above, Bank such Lender may,
upon thirty days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or Swing Line Lender. In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of the such resigning L/C Issuer or Swing Line Lender, as
the case may be. If a Lender acting as an L/C Issuer resigns as L/C Issuer, it
shall retain all the rights and obligations of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If the
Lender acting as Swing Line Lender resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (2) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit issued by such retiring L/C
Issuer, if any, outstanding at the time of such succession or make other
arrangements satisfactory to such retiring L/C Issuer to effectively assume the
obligations of such retiring L/C Issuer with respect to such Letters of Credit.
11.08 Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Affiliates’ respective
partners, directors, officers, employees, agents, advisors, representatives and
to any direct or indirect contractual counterparty (or such contractual
counterparty’s professional advisor) under any swap agreement relating to Loans
outstanding under this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it; (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
the Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary; provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

93



--------------------------------------------------------------------------------



 



11.09 Set-off.
In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
any Affiliate of any Lender is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.
11.10 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.11 Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
11.12 Integration.
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

94



--------------------------------------------------------------------------------



 



11.13 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.14 Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
11.15 Tax Forms.
(a) (i) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Internal Revenue Code (or upon accepting an assignment of
an interest herein), two duly signed completed copies of either IRS Form W-8BEN
or any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, withholding tax on all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
the Borrower pursuant to this Agreement) or such other evidence satisfactory to
the Borrower and the Administrative Agent that such Foreign Lender is entitled
to an exemption from U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Internal Revenue Code. Thereafter and from time to time,
each such Foreign Lender shall (A) promptly submit to the Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent to obtain any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws that the Borrower make any deduction or withholding for taxes
from amounts payable to such Foreign Lender.

 

95



--------------------------------------------------------------------------------



 



(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding tax
or is subject to U.S. withholding tax at a reduced rate, and (B) two duly signed
completed copies of IRS Form W-8IMY (or any successor thereto), together with
any information such Lender chooses to transmit with such form, and any other
certificate or statement of exemption required under the Internal Revenue Code,
to establish that such Lender is not acting for its own account with respect to
a portion of any such sums payable to such Lender.
(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 11.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 11.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate; and provided further that if an L/C Issuer shall issue, amend or
extend any Letter of Credit from a branch or other office in any jurisdiction at
the request of (or with the consent of ) the Borrower and such L/C Issuer shall
not be lawfully able or entitled to satisfy the requirements of this
Section 11.15(a) at the time of issuance, amendment or extension of any Letter
of Credit by reason of the selection of such branch or office in such
jurisdiction, nothing in this Section 11.15(a) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 owing to such L/C Issuer.
(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 11.15(a).
(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Internal Revenue
Code shall deliver to the Administrative Agent two duly signed completed copies
of IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the
Internal Revenue Code, without reduction.
(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Commitments, repayment of all
other Obligations hereunder and the resignation of the Administrative Agent.

 

96



--------------------------------------------------------------------------------



 



11.16 Replacement of Lenders.
If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) and, or (iv) any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.07(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d) such assignment does not conflict with applicable Laws; and
(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.16 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.17 Governing Law.
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

 

97



--------------------------------------------------------------------------------



 



(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
11.18 Waiver of Right to Trial by Jury.
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
11.19 USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

98



--------------------------------------------------------------------------------



 



11.20 No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the arrangers, on the other hand, and each of the
Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor either arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Loan Party with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
either arranger has advised or is currently advising any of the Loan Parties or
any of their respective Affiliates on other matters) and neither the
Administrative Agent nor either arranger has any obligation to any of the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor the Arrangers
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent and the
arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each Loan Party hereby waives and releases, to the fullest extent permitted by
law, any claims that it may have against the Administrative Agent and the
arrangers with respect to any breach or alleged breach of agency or fiduciary
duty.
[SIGNATURE PAGES FOLLOW]

 

99



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

          BORROWER: ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
      By:   /s/ Barry M. Sullivan         Name:   Barry M. Sullivan       
Title:   Vice President & Treasurer      GUARANTORS: ARMSTRONG REALTY GROUP,
INC.,
a Pennsylvania corporation
      By:   /s/ Barry M. Sullivan         Name:   Barry M. Sullivan       
Title:   Treasurer & Assistant Secretary        ARMSTRONG VENTURES, INC.,
a Delaware corporation
      By:   /s/ Barry M. Sullivan         Name:   Barry M. Sullivan       
Title:   Assistant Secretary        ARMSTRONG WOOD PRODUCTS, INC.,
a Delaware corporation
      By:   /s/ Barry M. Sullivan         Name:   Barry M. Sullivan       
Title:   Treasurer        AWI LICENSING COMPANY,
a Delaware corporation
      By:   /s/ Barry M. Sullivan         Name:   Barry M. Sullivan       
Title:   Treasurer        ARMSTRONG HARDWOOD FLOORING COMPANY,
a Tennessee corporation
      By:   /s/ Barry M. Sullivan         Name:   Barry M. Sullivan       
Title:   Treasurer        WORLDWIDE KITCHENS, INC.,
a Delaware corporation
      By:   /s/ Barry M. Sullivan         Name:   Barry M. Sullivan       
Title:   Treasurer   

 

 



--------------------------------------------------------------------------------



 



         

            HOMERWOOD HARDWOOD FLOORING COMPANY,
a Delaware corporation
      By:   /s/ Barry M. Sullivan         Name:   Barry M. Sullivan       
Title:   Treasurer      ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
      By:   /s/ Anne B. Lazorik         Name:   Anne B. Lazorik        Title:  
Vice President      LENDERS: BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ W. Thomas Barnett         Name:   W. Thomas Barnett       
Title:   Senior Vice President        JPMORGAN CHASE BANK, N.A.,
as a Lender and L/C Issuer
      By:   /s/ Stephanie Parker         Name:   Stephanie Parker       
Title:   Vice President        BARCLAYS BANK PLC
      By:   /s/ Douglas A. Kelly         Name:   Douglas A. Kelly       
Title:   Director        LASALLE BANK NATIONAL ASSOCIATION
      By:   /s/ David P. Barrett         Name:   David P. Barrett       
Title:   Vice President        THE BANK OF NOVA SCOTIA
      By:   /s/ N. Bell         Name:   N. Bell        Title:   Senior Manager 
   

 

 



--------------------------------------------------------------------------------



 



Schedule 2.01
COMMITMENTS AND PRO RATA SHARES

                      Revolving         Lender   Commitment     Pro Rata Share  
                 
Bank of America, N.A.
  $ 60,000,000.00       20.000000000 %
JPMorgan Chase Bank, N.A.
  $ 60,000,000.00       20.000000000 %
Barclays Bank PLC
  $ 60,000,000.00       20.000000000 %
LaSalle Bank National Association
  $ 60,000,000.00       20.000000000 %
The Bank of Nova Scotia
  $ 60,000,000.00       20.000000000 %              
Total
  $ 300,000,000.00       100.000000000 %              

 

 



--------------------------------------------------------------------------------



 



Schedule 2.03
ARMSTRONG WORLD INDUSTRIES, INC.
LETTERS OF CREDIT OUTSTANDING
09/30/06

                                                                         
ISSUING                           DOCUMENTARY /       CURRENCY     USD     DATE
    DATE     EXPIRY   BANK   BENEFICIARY/LOCATION   L/C #   DIP/PRE-DIP  
COMPANY   TYPE   STANDBY   CURR.   AMOUNT     EQUIVALENT     ISSUED     EXPIRY  
  NOTE *   JPMorgan Chase  
Asia Dekor (Hong Kong) Limited/Hong Kong
  P-619979   DIP   AWI   TRADE   SBY   USD     500,000.00       500,000.00      
02/08/05       12/08/06           JPMorgan Chase  
Bank of America/U.S.
  P-250914   DIP   AWI   CREDIT SUPPORT   SBY   USD     3,300,000.00      
3,300,000.00       09/30/04       08/06/07       *   JPMorgan Chase  
Felix Huard, Inc./Canada
  TPTS-219752   DIP   AWI   TRADE   SBY   USD     75,000.00       75,000.00    
  12/23/05       12/08/06           JPMorgan Chase  
Florida Self-Insurers Guaranty/U.S.
  P-209526   DIP   AWI   WCOMP   SBY   USD     180,865.00       180,865.00      
01/08/01       02/01/07       **   JPMorgan Chase  
Kronospan (Beijing) Flooring Co./China
  TPTS-281038   DIP   AWI   TRADE   SBY   USD     1,000,000.00      
1,000,000.00       09/11/06       12/08/06           JPMorgan Chase  
Natl. Union Fire Ins. Co./U.S.
  P-225067   DIP   AWI   CASUALTY   SBY   USD     28,000,000.00      
28,000,000.00       04/30/02       12/06/06       ***   JPMorgan Chase  
State of California/U.S.
  P-243889   DIP   AWI   WCOMP   SBY   USD     220,000.00       220,000.00      
12/18/03       12/08/06       ****   JPMorgan Chase  
Travelers Casualty/U.S.
  P-209441   DIP   AWI   TRADE   SBY   USD     710,000.00       710,000.00      
01/11/01       01/15/07       *   JPMorgan Chase  
Western Petroleum/U.S.
  P-209965   DIP   AWI   TRADE   SBY   USD     15,000.00       15,000.00      
01/24/01       12/08/06           JPMorgan Chase  
China Kingdom/China
  TBTI-248763   DIP   AWP   TRADE   DOC   USD     1,079,970.40      
1,079,970.40       06/15/04       12/08/06           JPMorgan Chase  
Companhia De Comercio Int./China (aka Nature)
  P-616659   DIP   AWP   TRADE   SBY   USD     400,000.00       400,000.00      
12/09/04       12/08/06           JPMorgan Chase  
Dalian Huade/China
  TBTI-230185   DIP   AWP   TRADE   DOC   USD     2,173,914.70      
2,173,914.70       02/10/06       12/08/06           JPMorgan Chase  
Elegant Living/Hong Kong
  TBTI-246392   DIP   AWP   TRADE   DOC   USD     689,090.20       689,090.20  
    03/19/04       12/08/06           JPMorgan Chase  
First Light Industries/Malaysia
  P-215407   DIP   AWP   TRADE   SBY   USD     120,000.00       120,000.00      
06/29/01       12/08/06           JPMorgan Chase  
GE Capital Consumer Card Co./U.S.
  P-228287   DIP   AWP   TRADE   SBY   USD     350,000.00       350,000.00      
08/05/02       12/06/06       ***   JPMorgan Chase  
Landmax Enterprises Co./Taiwan
  TBTI-231746   DIP   AWP   TRADE   DOC   USD     1,141,987.05      
1,141,987.05       11/08/02       12/08/06           JPMorgan Chase  
RPL International, Inc./U.S.
  P-226866   DIP   AWP   TRADE   SBY   USD     400,000.00       400,000.00      
06/18/02       12/08/06           JPMorgan Chase  
Springfield Timber, Ltd./Hong Kong (Floor)
  P-248943   DIP   AWP   TRADE   SBY   USD     2,500,000.00       2,500,000.00  
    06/23/04       12/08/06           JPMorgan Chase  
Zhejiang Huayue Wooden Products, Inc.
  TBTI-244363   DIP   AWP   TRADE   DOC   USD     557,470.40       557,470.40  
    03/17/06       12/08/06              
 
                                                                    TOTAL  
 
                              USD       43,413,297.75                          

      *   EXPIRY NOTES:   *   Automatically extended for periods of 1 year from
expiry date unless bank notifies beneficiary in writing at least 60 days prior
to expiration.   **   Automatically extended for periods of 1 year from expiry
date unless bank notifies beneficiary in writing at least 90 days prior to
expiration.   ***   Automatically extended for periods of 1 year from expiry
date unless bank notifies beneficiary in writing at least 30 days prior to
expiration.   ****   Automatically extended for periods of 1 year from expiry
date unless bank notifies beneficiary in writing at least 45 days prior to
expiration.

 

 



--------------------------------------------------------------------------------



 



Schedule 6.10
Armstrong World Industries, Inc
Schedule of Insurance

                                          Policy       Line   Underwriter  
Broker   Limits   Period   Retentions/ Deductibles    
Workers Compensation
  AIG   Aon   Statutory/ 3 million   5-1-06 to 5-1-07     500,000  
 
                       
General Liability
  AIG   Aon   2 million   5-1-06 to 5-1-07     1,000,000  
 
                       
Automobile Liability
  AIG   Aon   3 million   5-1-06 to 5-1-07     500,000  
 
                       
Excess Liability
  ACE USA   Aon   23 million   5-1-06 to 5-1-07        
 
  XL   Aon   75 million   5-1-06 to 5-1-07        
 
  ACE Ltd   Aon   100 million   5-1-06 to 5-1-07        
 
                       
Foreign Employer Liability (DIC)
  AXA   Marsh   10 million   5-1-06 to 5-1-07        
 
                       
Foreign General Liability
  AXA   Marsh   10 million   5-1-06 to 5-1-07        
 
                       
Foreign Automobile Liability (DIG)
  AXA   Marsh   10 million   5-1-06 to 5-1-07        
 
                       
Aircraft Products
  USAIG   Marsh   100 million   5-1-06 to 5-1-07        
 
                       
Aircraft Hull & Liability
  USAIG   Marsh   300 million   5-1-06 to 5-1-07        
 
                       
Property Damage/
  FM Global   Marsh   1 Billion   12-1-05 to 12-1-06     250,000  
Business Interruption
                  50,000 miscellaneous 25,000 inland transit  
 
                       
Employee Dishonesty
  AIG   Marsh   20 million   12-1-05 to 12-1-06     250,000  
 
                       
Ocean Marine
  AIG   Expeditors   5 million   1-1-03 continous     5,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 6.10
Armstrong World Industries, Inc
Schedule of Insurance

                                          Policy   Retentions/   Line  
Underwriter   Broker   Limits   Period   Deductibles    
International Workers Compensation
  Chubb   Marsh   Statutory/ 1 million   5-1-06 to 5-1-07     0  
 
                       
Directors & Officers Liability
  AIG   Aon   15 million   10-2-06 to 10-2-07   2 million securities claims  
 
  Hartford       15 million       2 million corp. reimbursement  
 
  Zurich       15 million            
 
  Axis       15 million            
 
  Claredon       15 million            
 
  Starr Excess       25 million            
 
                       
Independent Directors Liability (Side A)
  AIG   Aon   10 million   10-2-06 to 10-2-07        
 
                       
Fiduciary Liability
  AIG   Aon   15 million   10-2-06 to 10-2-07     250,000  
 
  Hartford       10 million            
 
  Axis       5 million            
 
                       
Employment Practices Liability
  AIG   Aon   15 million   10-2-06 to 10-2-07   500,000 individual claims  
 
  Hartford       5 million       2 million class action  
 
                       
Business Travel Accident
  AIG Life   Marsh   2 x salary   6-1-06 to 6-1-09     0  
 
          1.4 million            
 
          15 million/acc.            
 
          10 million/aircraft            
 
                       
Special Crime
  AIG   Aon   25 million   6-1-06 to 6-1-09     0  
 
                       
Pollution/Remediation Legal Liability (Lancaster, Pa.)
  XL   Aon   4 million/loss   5-1-06 to 5-1-07     25,000             8
million/agg.            

 

 



--------------------------------------------------------------------------------



 



Schedule 6.13
BORROWER AND SUBSIDIARIES

                  Jurisdiction   Number of Shares of         of   Outstanding
Capital   Percentage of Outstanding Capital Stock Subsidiary   Organization  
Stock   owned by the Borrower or Subsidiary
Armstrong World Industries, Inc.
  PA        
Armstrong Realty Group, Inc.
  PA   1,000   100%
Armstrong Ventures, Inc.
  DE   505   100%
Armstrong Wood Products, Inc.
  DE   1,000   100%
Armstrong Hardwood Flooring Company
  TN   65,700   100%
Homer Wood Hardwood Flooring Company
  DE   10   100%
Worldwide Kitchens, Inc.
  DE   1   100%
Armstrong World Industries (Delaware) LLC
  DE   Not Required   100% of membership interest
Armstrong Cork Finance LLC
  DE   Not Required   100% of membership interest
Armstrong World Industries Latin America, Inc.
  NV   Not Required   100%
AWI Licensing Company
  DE   1,000   100%

There are no outstanding options, warrants, rights or conversion or purchase or
similar rights with respect to any such Capital Stock.

 

 



--------------------------------------------------------------------------------



 



Schedule 6.13
FOREIGN SUBSIDIARIES

                  PERCENTAGE OF OUTSTANDING         CAPITAL STOCK OWNED BY THE
SUBSIDIARY NAME   SUBSIDIARY JURISDICTION   BORROWER OR SUBSIDIARY
Armstrong World Industries (Australia) Pty. Limited
  Australia   100%
Armstrong World Industries Pty. Ltd.
  Australia   100%
Desso Australia Pty. Ltd.
  Australia   100%
Armstrong Metalldecken GmbH
  Austria   100%
DLW Austria Gesellschaft m.b.H.
  Austria   100%
AIPB SPRL
  Belgium   100%
Desso Dendermonde N.V.
  Belgium   100%
Desso DLW Sports Systems
  Belgium   100%
Armstrong World do Brasil, Ltda.
  Brazil   100%
Armstrong Building Products Company (Shanghai) Ltd.
  China   80%
Armstrong World Industries (China) Ltd.
  China   100%
Yingbin Wood Industry (Kunshan) Co., Ltd.
  China   100%
Armstrong Floor Products Czech Republic s.r.o.
  Czech Republic   100%
DLW Scandinavia A/S
  Denmark   100%
Armstrong Building Products S.A.S.
  France   100%
Armstrong Floor Products France SAS
  France   100%
Armstrong Building Products, G.m.b.H.
  Germany   100%
Armstrong DLW AG
  Germany   100%
Armstrong DLW Licensing GmbH
  Germany   100%
Armstrong Europa G.m.b.H.
  Germany   100%
Armstrong Holding GmbH & Co. OHG
  Germany   100%
Armstrong World Industries Holding, GmbH
  Germany   100%
Desso DLW Sports System GmbH
  Germany   100%
Desso DLW Textil GmbH
  Germany   100%
DLW Beteiligungs GmbH
  Germany   100%
DLW Bodenbelags GmbH
  Germany   100%
DLW Financial Services Finanzierungsvermittlungs GmbH
  Germany   100%
DLW Verischerungs — und Werbevermittlungs GmbH
  Germany   100%
Argenta Ltd.
  Hong Kong   100%
Armstrong China Holdings, Limited
  Hong Kong   50%
Armstrong World Industries (H.K) Limited
  Hong Kong   100%
Armstrong World Industries (India) Private Limited
  India   100%
Birla-DLW Ltd.
  India   100%
Armstrong Building Products S.r.l.
  Italy   100%
Armstrong Floor Products Italia Srl
  Italy   100%
Armstrong World Industries Mauritius
  Mauritius   100%
Armstrong World Industries de Mexico, S.A. de C.V.
  Mexico   100%
Bruce Hardwood Floors Mexico, S.A. de C.V.
  Mexico   100%

 

 



--------------------------------------------------------------------------------



 



Schedule 6.13
FOREIGN SUBSIDIARIES

                  PERCENTAGE OF OUTSTANDING         CAPITAL STOCK OWNED BY THE
SUBSIDIARY NAME   SUBSIDIARY JURISDICTION   BORROWER OR SUBSIDIARY
Servitec Mexico, S.A. de C.V.
  Mexico   100%
Armstrong Building Products B.V.
  Netherlands   100%
Desso DLW Sports Systems B.V.
  Netherlands   100%
Desso Waalwijk B.V.
  Netherlands   100%
Tapijtfabriek H. Desseaux N.V.
  Netherlands   100%
DLW Norge AS
  Norway   100%
Armstrong World Industries Canada, Ltd.-Les Industries Mondiales Armstrong
Canada Ltdee.
  Quebec, Canada   100%
Argenta PTE Ltd.
  Singapore   100%
Armstrong (Singapore) Pte. Ltd.
  Singapore   100%
Gema Metal Ceilings (Asia-Pacific) Pte. Ltd
  Singapore   100%
Armstrong Architectural Products S.I.
  Spain   100%
Armstrong DLW Iberica S.A.
  Spain   100%
Desso DLW Sports Systems S.A.
  Spain   100%
Desso Esco Espana S.A.
  Spain   100%
Perfiles y Techos, S. L.
  Spain   100%
Armstrong World Industries AB
  Sweden   100%
Armstrong DLW (Switzerland) AG
  Switzerland   100%
Armstrong Metalldecken AG
  Switzerland   100%
Armstrong Metalldecken Holding AG
  Switzerland   100%
Armstrong Metalldecken Management und Beratung AG
  Switzerland   100%
Phonex-Gema AG
  Switzerland   100%
Gema Yapi Elemanlari Ticaret AS
  Turkey   100%
Armstrong International False Ceiling Trading & Fixing LLC
  United Arab Emirates   100%
Armstrong (U.K.) Investments
  United Kingdom   100%
Armstrong Building Products
  United Kingdom   100%
Armstrong Floor Products UK Limited
  United Kingdom   100%
Armstrong Metal Ceilings Limited
  United Kingdom   100%
Armstrong World Industries Ltd.
  United Kingdom   100%
Bruce Hardwood Floors (UK) Limited
  United Kingdom   100%
Desso DLW Sports Systems Limited
  United Kingdom   100%
Desso Esco (UK) Limited
  United Kingdom   100%

 

 



--------------------------------------------------------------------------------



 



Schedule 6.17
List of U.S. Registered Trademarks, Applications and Common Law Trademarks which
are of significant value to Armstrong World Industries, Inc. based on analysis
performed by American Appraisal.

                                      Status     Class     First Use    
Reg./App. No.  
 
                               
Corporate — General
                               
•      ARMSTRONG (AND DESIGN)
  Registered     27       1904       519429  
 
  Registered     6,17,19       1914       523396  
 
  Registered     21       1938       538456  
 
  Registered     8       1916       543901  
 
  Registered     1       1/3/1955       616397  
 
  Registered     3       1955       1055367  
 
  Registered     6,19       1941       1686011  
 
  Registered     19       9/19/1996       2227937  
 
  Registered     19     Jan. 1999       2803128  
 
  Registered     20     May 2002       2859662  
•      ARMSTRONG
  Pending     3       1955       76/512500  
 
            6,19       1941          
 
            27       1904          
 
  Registered     20     May 2002       2859661  
 
  Registered     1       1/3/1955       3122456  
 
                               
Resilient
                               
•      CORLON
  Registered     27       6/21/1946       430803  
•      EXCELON
  Registered     27       7/15/1953       590534  
•      MEDINTECH
  Registered     27       7/5/1983       1344753  
•      IMPERIAL
  Registered     27       5/29/1956       645354  
•      STONETEX
  Registered     27       7/23/1986       1528409  
 
                               
Wood
                               
•      BRUCE
  Registered     20       5/1/1925       266804  
 
  Registered     3       2/1/1932       1015606  
 
  Registered     20       1/1/1980       1177288  
 
  Registered     1       9/15/1975       1268826  
 
  Registered     20       4/26/1983       1287111  
 
  Registered     19       5/1/1925       1564541  
 
  Registered     27       12/1/1995       2115966  
•      ROBBINS
  Registered     19,27       1/1/1982       2248734  
•      CAPELLA (AND DESIGN)
  Registered     19       1/28/2001       2613437  
•      CAPELLA
  Registered     19       1/28/2001       3128857  
•      HOMERWOOD
  Registered     19       7/26/1986       2057307  
 
                               
Ceilings
                               
•      CORTEGA
  Registered     19       1/31/1964       3072632  
•      FINE FISSURED
  Common Law             1992          
•      CIRRUS
  Registered     19       1/1/1982       1720295  
•      DUNE
  Common Law             1998          
•      ULTIMA
  Registered     19       8/31/1995       3099797  
•      OPTIMA
  Published     17       11/30/1996       76/650578  
•      CERAMAGUARD
  Registered     19       1/26/1965       851712  

 

 



--------------------------------------------------------------------------------



 



Schedule 6.17
SIGNIFICANTLY VALUED PATENTS AND APPLICATIONS FOR ARMSTRONG WORLD INDUSTRIES,
INC.
(Based on American Appraisal Analysis)

                      Patent/Application Number     Title   Filing Date   Issue
Date          
 
        Coatings Technology      
 
        5,003,026    
UV CURABLE NO-WAX COATING
  06-22-89     03-26-91   5,140,088    
HIGH TO SURFACE COVERING WEAR LAYER AND SEAM COATER
  01-22-91     08-18-92   5,543,232    
(METH) ACRYLATED, HIGHLY ETHOXYLATED, AROMATIC POLYESTERS
  04-06-95     08-06-96   5,643,677    
AMINOPLAST/POLYURETHANE WEAR LAYER FOR PVC SUPPORT SURFACE
  09-15-94     07-01-97   5,663,003    
(METH) ACRYLATED, AROMATIC POLYESTER/HIGHLY ETHOZYLATED(METH) ACRYLATE BLEND
FLOOR COVERING WEAR LAYER
  05-10-96     09-02-97   5,719,227    
COATING COMPOSITION
  05-09-97     02-17-98   6,333,076    
COMPOSITION AND METHOD FOR MANUFACTURING A SURFACE COVERING PRODUCT HAVING A
CONTROLLED GLOSS SURFACE COATED WEARLAYER
  07-28-99     12-25-01   6,440,500    
METHOD FOR MANUFACTURING A SURFACE COVERING PRODUCT HAVING A CONTROLLED GLOSS
SURFACE COATED WEARLAYER
  08-15-00     08-27-02   6,569,500    
METHOD FOR CONTROLLING GLOSS LEVEL
  08-15-00     05-27-03   6,572,932    
PROCESS FOR PROVIDING A GLOSS CONTROLLED, ABRASION RESISTANT COATING IN SURFACE
COVERING PRODUCTS
  01-31-02     06-03-03   6,616,792    
SURFACE COVERING HAVING A PRECOATED
E-BEAM CURED WEAR LAYER COATED FILM AND PROCESS OF MAKING THE SAME
  02-05-02     09-09-03   6,911,263    
PET WEAR LAYER/SOL GEL TOP COAT LAYER COMPOSITES
  01-30-02     06-28-05   7,008,980    
WATERBORNE COATINGS
  01-17-02     03-07-06   11/120,208    
PET WEAR LAYER/SOL GEL TOP COAT LAYER COMPOSITES
  05-02-05         11/497,768    
VARIABLE TEXTURE FLOOR COVERING
  08-02-06                
 
        Impregnated Wood      
 
        5,605,767    
HARDENED AND FIRE RETARD ANT WOOD PRODUCTS
  02-02-96     02-25-97   5,609,915    
HARDENED AND FIRE RETARD ANT WOOD PRODUCTS
  02-02-96     03-11-97   5,683,820    
HARDENED AND FIRE RETARD ANT WOOD PRODUCTS
  12-08-95     11-04-97   5,866,270    
METHOD OF HARDENING WOODEN FLOORING BLANKS HAVING IMPROVED SEPARATION
CHARACTERISTICS
  02-10-97     02-02-99   6,194,078    
HARDENED WOOD FLOORING PRODUCT
  02-02-99     02-27-01   6,375,786    
SURFACE COVERING HAVING A PRECOATED, E-BEAM CURED WEAR LAYER COATED FILM AND
PROCESS OF MAKING THE SAME
  03-04-96     04-23-02  

 

 



--------------------------------------------------------------------------------



 



Schedule 6.17
SIGNIFICANTLY VALUED PATENTS AND APPLICATIONS FOR ARMSTRONG WORLD INDUSTRIES,
INC.
(Based on American Appraisal Analysis)

                          Patent/Application Number     Title   Filing Date    
Issue Date     Checking  
 
                10/459,977    
METHOD AND PROCESS TO REDUCE SURFACE CRACKING FOR COATED HARDWOOD COMPOSITE
FLOORING
    06-12-03           11/390,679    
METHOD AND PROCESS TO REDUCE SURFACE CRACKING FOR COATED HARDWOOD COMPOSITE
FLOORING
    03-28-06                
 
                Natural Reflections  
 
                5,597,024    
LOW PROFILE HARDWOOD FLOORING STRIP AND METHOD OF MANUFACTURE
    01-17-95       01-28-97   5,823,240    
LOW PROFILE HARDWOOD FLOORING STRIP AND METHOD OF MANUFACTURE
    01-23-97       10-20-98   6,148,884    
LOW PROFILE HARDWOOD FLOORING STRIP AND METHOD OF MANUFACTURE
    10-20-98       11-21-00        
 
                Multi Ply Tongue  
 
                10/727,749    
PLYWOOD LAMINATE HAVING IMPROVED DIMENSIONAL STABILITY AND RESISTANCE TO WARPING
AND DELAMINATION
    12-04-03          

 

 



--------------------------------------------------------------------------------



 



Schedule 6.20(a)
LOCATION OF CHIEF EXECUTIVE OFFICE

                      Jurisdiction                 of       Organizational  
Taxpayer Loan Party   Organization   Chief Executive Office   ID   ID
Armstrong World Industries, Inc.
  PA   2500 Columbia Avenue
Lancaster, Pennsylvania 17603   18304   23-0366390
Armstrong Realty Group, Inc.
  PA   2500 Columbia Avenue
Lancaster, Pennsylvania 17603   1073627   23-2540862
Armstrong Ventures, Inc.
  DE   818 Washington Street
Wilmington, Delaware 19801   0947098   51-0266356
Armstrong Wood Products, Inc.
  DE   16803 Dallas Parkway
Addison, Texas 75001   2084363   94-2998971
Armstrong Hardwood Flooring Company
  TN   2500 Columbia Avenue
Lancaster, Pennsylvania 17603   0031515   62-0435299
HomerWood Hardwood Flooring Company
  DE   1026 Industrial Drive
Titusville, Pennsylvania 16354   4120350   20-4459324
Worldwide Kitchens, Inc.
  DE   250 Ballardvale Street
Wilmington, Massachusetts 01887   2222292   02-0438232
AWI Licensing Company
  DE   802 West Street
Wilmington, Delaware 19801   3319660   31-1741017

 

 



--------------------------------------------------------------------------------



 



Schedule 6.20(b)
ARMSTRONG WORLD INDUSTRIES, INC.
CHANGES IN LEGAL NAME, STATE OF FORMATION AND STRUCTURE
SINCE JUNE 2006

      9/12/06  
Armstrong World Industries (Delaware) Inc. became an LLC and the name changed to
Armstrong World Industries (Delaware) LLC.
   
 
9/12/06  
Armstrong Cork Finance Corporation became an LLC and the name changed to
Armstrong Cork Finance LLC.
   
 
9/29/06  
Anticipated Merger of A W I (Nevada), Inc., into Armstrong World Industries,
Inc.

 

 



--------------------------------------------------------------------------------



 



Schedule 6.21
List of Labor Agreements — Armstrong World Industries, Inc. and subsidiaries —
North America
Armstrong Building Products

     
Beaver Falls, Pennsylvania
  United Steelworkers
Macon, Georgia
  United Steelworkers
Marietta, Pennsylvania
  United Steelworkers
Mobile, Alabama
  United Steelworkers
Pensacola, Florida
  Machinists

Armstrong Floor Products

     
Beverly, West Virginia *
  Teamsters
Center, Texas
  Carpenters
Jackson, Mississippi
  United Steelworkers
Jackson, Tennessee
  Carpenters
Lancaster, Pennsylvania
  United Steelworkers
Lancaster, Pennsylvania
  Machinists
Montreal, Quebec, Canada
  United Steelworkers
Nashville, Tennessee
  Carpenters
Oneida, Tennessee
  United Steelworkers

Armstrong Cabinet Products

     
Atlanta, Georgia
  Machinists
Auburn, Nebraska
  Carpenters
Beltsville, Maryland
  Teamsters
Farmingdale, New York
  Teamsters
Thompsontown, Pennsylvania
  Carpenters

Previous Work Stoppages (Last 5 Years)
Beverly, West Virginia — 2003

 

 



--------------------------------------------------------------------------------



 



Schedule 6.21
Union Pension / Health & Welfare Funds Contributed to by Armstrong World
Industries, Inc. and/or its Subsidiaries — North America

     
Jackson, TN and Nashville, TN
  Carpenters Health & Welfare Fund
Thompsontown, PA
  Carpenters Pension Fund
Farmingdale, NY
  Teamsters Health & Welfare Fund
Farmingdale, NY
  Teamsters Pension Fund

 

 



--------------------------------------------------------------------------------



 



Schedule 8.01
Armstrong World Industries, Inc.
Liens Existing on Closing Date
PLEASE SEE ATTACHED LIST

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                            AW I (NEVADA), INC.   No Financing Statements
No Federal Tax Liens   9/11/2006   NV   Secretary of State        
 
                            AW I (NEVADA), INC.   No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                            AWI (NEVADA), INC.   No Judgements   9/20/2006   PA
  USDC-Eastern District        
 
                           
ARMSTRONG CORK FINANCE CORPORATION
  No Financing Statements
No Federal Tax Liens   8/28/2006   DE   Department of State: Division Of
Corporations        
 
                           
ARMSTRONG CORK. FINANCE CORPORATION
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG CORK FINANCE CORPORATION
  No Judgements   9/20/2006   PA   USDC-Eastern District        
 
                           
ARMSTRONG HARDWOOD FLOORING COMPANY
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                           
ARMSTRONG HARDWOOD FLOORING COMPANY
  No Judgements   9/20/2006   PA   USDC-Eastern District        
 
                           
ARMSTRONG HARDWOOD FLOORING COMPANY
  No Financing Statements   9/20/2006   TN   Department of State        
 
                           
ARMSTRONG REALTY GROUP
  No Financing Statements   9/20/2006   PA   Department of State        

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG REALTY GROUP
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                           
ARMSTRONG REALTY GROUP
  No Judgements   9/20/2006   PA   USDC-Eastern District        
 
                           
ARMSTRONG VENTURES, INC
  No Financing Statements
No Federal Tax Liens   8/28/2006   DE   Department of State: Division Of
Corporations        
 
                           
ARMSTRONG VENTURES, INC
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                           
ARMSTRONG VENTURES, INC
  No Judgements   9/20/2006   PA   USDC-Eastern District        

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WOOD PRODUCTS
  7 Financing Statements
No Federal Tax Liens   8/28/2006   DE   Department of State: Division Of
Corporations        
 
                           
ARMSTRONG WOOD PRODUCTS
  D.L. Peterson Trust   Specific Equipment per that certain Lease Agreement
dated 6/28/01.   8/28/2006   DE   Department of State: Division Of Corporations
  10/18/2002
#22736902   Amendments filed 11/20/02, 11/20/02, 5/20/03, 10/21/04
 
                           
ARMSTRONG WOOD PRODUCTS
  GREATAMERICA LEASING CORPORATION   Specific Equipment   8/28/2006   DE  
Department of State: Division Of Corporations   2/28/2003
#30498330    
 
                           
ARMSTRONG WOOD PRODUCTS
  RAYMOND LEASING CORPORATION   Specific Equipment   8/28/2006   DE   Department
of State: Division Of Corporations   12/23/2003
#33387597    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WOOD PRODUCTS
  BANC OF AMERICA LEASING & CAPITAL, LLC   Specific Equipment under that certain
Lease Agreement No. 970244, dated as of 10/21/99.   8/28/2006   DE   Department
of State: Division Of Corporations   7/7/2004
#41887373    
 
                           
ARMSTRONG WOOD PRODUCTS
  16803 Dallas Parkway, L.P.   Landlord filing on property at leased location
(specifically excluding files, promissory notes, documents, contracts,
instruments or similar property).   8/28/2006   DE   Department of State:
Division Of Corporations   12/9/2004
#43476811    
 
                           
ARMSTRONG WOOD PRODUCTS
  PACKAGING CORPORATION OF AMERICA   Consignment of Stock Cartons   8/28/2006  
DE   Department of State: Division Of Corporations   1/18/2005
#50190174   Amendment filed 8/10/05
 
                           
ARMSTRONG WOOD PRODUCTS
  MODERN METHODS, INC.   Specific Equipment   8/28/2006   DE   Department of
State: Division Of Corporations   7/29/2005
#52347558    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WOOD PRODUCTS
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                           
ARMSTRONG WOOD PRODUCTS
  No Judgements   9/20/2006   PA   USDC-Eastern District        
 
                           
ARMSTRONG WORLD INDUSTRIES (DELAWARE) INC.
  No Financing Statements
No Federal Tax Liens   8/28/2006   DE   Department of State: Division Of
Corporations        
 
                           
ARMSTRONG WORLD INDUSTRIES (DELAWARE) INC.
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                           
ARMSTRONG WORLD INDUSTRIES (DELAWARE) INC.
  No Judgements   9/20/2006   PA   USDC-Eastern District        

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES LATIN AMERICA, INC.
  No Financing Statements
No Federal Tax Liens   9/11/2006   NV   Secretary of State        
 
                           
ARMSTRONG WORLD INDUSTRIES LATIN AMERICA, INC.
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                           
ARMSTRONG WORLD INDUSTRIES LATIN AMERICA, INC.
  No Judgements   9/20/2006   PA   USDC-Eastern District        
 
                           
ARMSTRONG WORLD INDUSTRIES, INC.
  38 Financing Statements   9/15/2006   PA   Department of State        
 
                           
ARMSTRONG WORLD INDUSTRIES, INC.
  TOWN & COUNTRY INC.   Specific Equipment   9/15/2006   PA   Department of
State   12/26/2001 #24750768   Termination
filed 12/30/02

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES. INC.
  Interface Solutions, Inc.   Specific Equipment   9/15/2006   PA   Department
of State   3/6/2002 #34991317   Amendment filed 5/13/02
 
                           
ARMSTRONG WORLD INDUSTRIES, INC.
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/9/2002 #36720777   Termination filed 9/29/03
 
                           
ARMSTRONG WORLD INDUSTRIES, INC.
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/22/2002 #36760446   Termination filed 9/29/03
 
                           
ARMSTRONG WORLD INDUSTRIES, INC.
  D.L. Peterson Trust   Specific Equipment per that certain Lease Agreement
dated 4/21/03.   9/15/2006   PA   Department of State   7/30/2003 #20030583546  
Amendments filed 10/6/03, 12/5/03,
1/8/04, 6/11/04
 
                           
ARMSTRONG WORLD INDUSTRIES, INC.
  ExxonMobil Chemical Company, a division of Exxon Mobil Corporation   Specific
Equipment   9/15/2006   PA   Department of State   9/10/2003 #20030961025    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Fornnosa Plastics Corporation U.S.A.   Consigned Products   9/15/2006   PA  
Department
of State   10/22/2003 #20031002518    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/22/2003 #20030999865    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   2/25/2004 #20040204888    
 
                           
ARMSTRONG WORLD INDUSTRIES. INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   4/27/2004 #20040445057    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  PolyOne Corporation   Consigned Inventory   9/15/2006   PA   Department
of State   6/22/2004 #20040641315    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   7/23/2004 #20040784866    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   8/23/2004 #20040896916    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Crown Credit Company   Specific Equipment   9/15/2006   PA   Department
of State   9/28/2004 #20041003399    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Crown Credit Company   Specific Equipment   9/15/2006   PA   Department
of State   9/30/2004
#20041014679    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  WELLS FARGO FOOTHILL   Specific Equipment   9/15/2006   PA   Department
of State   10/4/2004 #20041022948   Termination
filed 2/11/050

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES. INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/7/2004 #20041059567    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/20/2004 #20041101838    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  TOYOTA-LIFT OF LOS ANGELES   Specific Equipment   9/15/2006   PA   Department
of Slate   11/12/2004 #2004113006250    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  CALUMET LIFT TRUCK SERVICE CO., INC.   Specific Equipment   9/15/2006   PA  
Department of State   3/18/2005 #2005032103426    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   4/26/2005 #2005042605840    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   6/27/2005 #2005062705872    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   7/21/2005 #2005072102725    
 
                           
ARMSTRONG WORLD INDUSTRIES. INC
  PNC EQUITY PARTNERS, L.P.,
as Agent   Consigned Inventory   9/15/2006   PA   Department of State  
8/11/2005 #2005081502623    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  MANUFACTURERS AND
TRADERS TRUST COMPANY,
as Administrative Agent   Consigned Inventory   9/15/2006   PA   Department of
State   8/15/2005 #2005081505075    
 
                           
ARMSTRONG WORLD INDUSTRIES. INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   8/17/2005 #2005081703009    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES. INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   9/27/2005 #2005092703660    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/6/2005 #2005100603722    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Hyster Company, a division of
NACCO Materials Hndling
Group, Inc.   Specific Equipment   9/15/2006   PA   Department of State  
10/14/2005 #2005101402436    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  AIR LIQUIDE INDUSTRIAL US LP   Specific Equipment   9/15/2006   PA  
Department of State   10/26/2005 #2005102701493    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Crown Credit Company   Specific Equipment   9/15/2006   PA   Department of
State   11/10/2005 #2005111002947    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   11/22/2005
#2005112200291    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  TOYOTA-LIFT OF LOS ANGELES, INC.   Specific Equipment   9/15/2006   PA  
Department of State   11/28/2005
#2005120104348    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   1/25/2006
#2006012502482    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   3/13/2006
#2006031303697    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   3/21/2006
#2006032103858    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                              Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings  
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   7/26/2006 #2006072601674        
 
                               
ARMSTRONG WORLD INDUSTRIES, INC
  NMHG Financial Services, Inc.   Specific Equipment   9/15/2006   PA  
Department of State   8/7/2006 #2006080702058        
 
                               
ARMSTRONG WORLD INDUSTRIES, INC
  No Federal Tax Liens
No State Tax Liens
No Judgements
(Mechanics Lien appears on
record, please call
if you would like copy)   9/15/2006   PA   Lancaster County Prothonotary        
   
 
                                ARMSTRONG WORLD INDUSTRIES, INC   No Judgements
  9/20/2006   PA   USDC—Eastern District            

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                              Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                        AWI LICENSING COMPANY   No Financing Statements
No Federal Tax Liens   8/28/2006   DE   Department of State: Division Of
Corporations            
 
                                AWI LICENSING COMPANY   No Federal Tax Liens
No State Tax Liens

No Judgements   9/15/2006   PA   Lancaster County Prothonotary            
 
                                AWI LICENSING COMPANY   No Judgements  
9/20/2006   PA   USDC—Eastern District            
 
                               
HOMERWOOD HARDWOOD FLOORING COMPANY
  No Financing Statements
No Federal Tax Liens   8/28/2006   DE   Department of State: Division Of
Corporations            
 
                               
HOMERWOOD HARDWOOD FLOORING COMPANY
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary            

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search           Original File        
        Through           Date and   Related Debtor   Secured Party   Collateral
  Date   State   Jurisdiction   Number   Filings
 
                           
HOMERWOOD HARDWOOD FLOORING COMPANY
  No Judgements   9/20/2006   PA   USDC—Eastern District        
 
                            WORLDWIDE KITCHENS, INC.   No Financing Statements
No Federal Tax Liens   8/28/2006   DE   Department of State: Division Of
Corporations        
 
                            WORLDWIDE KITCHENS, INC.   No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                            WORLDWIDE KITCHENS, INC.   No Judgements   9/20/2006
  PA   USDC—Eastern District        

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



Liens on assets of the Foreign Subsidiaries listed below securing the credit
lines and Indebtedness permitted under Section 8.03(b) of:

  (a)   Armstrong Metalldecken AG with Credit Suisse;     (b)   Armstrong
Metalldecken GmbH-Austria with Sparkasse der Stadt Feldkirch;     (c)  
Armstrong World Industries (India) Private Limited with State Bank of India;    
(d)   Armstrong World Industries (Australia) Pty. Ltd with Westpac Bank;     (e)
  Armstrong World Industries AB with Svenska Handelsbanken AB;     (f)  
Armstrong World Industries Canada Ltd. with The Toronto Dominion Bank;     (g)  
Armstrong World Industries, Ltd. with Barclays Bank PLC;     (h)   Armstrong DLW
AG with Kreissparkasse Ludwigsburg;     (i)   Armstrong DLW AG with Deutsche
Bank;     (j)   Tapijtfabriek H. Desseaux N.V. — Netherlands with ABN-AMRO Bank;
and
    (k)   Desso DLW Sports Systems — Belgium with ABN-AMRO Bank.

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search           Original File        
        Through           Date and   Related Debtor   Secured Party   Collateral
  Date   State   Jurisdiction   Number   Filings
 
                       
A W I (NEVADA), INC.
  No Financing Statements
No Federal Tax Liens   9/11/2006   NV   Secretary of State        
 
                           
A W I (NEVADA), INC.
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                           
A W I (NEVADA), INC.
  No Judgements   9/20/2006   PA   USDC—Eastern District        
 
                           
ARMSTRONG CORK FINANCE CORPORATION
  No Financing Statements
No Federal Tax Liens   8/28/2006   DE   Department of State: Division Of
Corporations        
 
                           
ARMSTRONG CORK FINANCE CORPORATION
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                              Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                       
ARMSTRONG CORK FINANCE CORPORATION
  No Judgements   9/20/2006   PA   USDC—Eastern District            
 
                               
ARMSTRONG HARDWOOD FLOORING COMPANY
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary            
 
                               
ARMSTRONG HARDWOOD FLOORING COMPANY
  No Judgements   9/20/2006   PA   USDC—Eastern District            
 
                               
ARMSTRONG HARDWOOD FLOORING COMPANY
  No Financing Statements   9/20/2006   TN   Department of State            
 
                               
ARMSTRONG REALTY GROUP
  No Financing Statements   9/20/2006   PA   Department of State            

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings   ARMSTRONG
REALTY GROUP   No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                            ARMSTRONG REALTY GROUP   No Judgements   9/20/2006  
PA   USDC - Eastern District        
 
                            ARMSTRONG VENTURES, INC   No Financing Statements
No Federal Tax Liens   8/28/2006   DE   Department of State: Division Of
Corporations        
 
                            ARMSTRONG VENTURES, INC   No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                            ARMSTRONG VENTURES, INC   No Judgements   9/20/2006
  PA   USDC - Eastern District        

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings  
ARMSTRONG WOOD PRODUCTS
  7 Financing No Federal
No Federal Tax Liens   8/28/2006   DE   Department of State: Division Of
Corporations        
 
                           
ARMSTRONG WOOD PRODUCTS
  D.L. Peterson Trust   Specific Equipment per that certain Lease Agreement
dated 6/28/01.   8/28/2006   DE   Department of State: Division Of Corporations
  10/18/2002 #22736902   Amendments filed 11/20/02, 11/20/02, 5/20/03, 10/21/04
 
                           
ARMSTRONG WOOD PRODUCTS
  GREATAMERICA LEASING CORPORATION   Specific Equipment   8/28/2006   DE  
Department of State: Division Of Corporations   2/28/2003 #30498330    
 
                           
ARMSTRONG WOOD PRODUCTS
  RAYMOND LEASING CORPORATION   Specific Equipment   8/28/2006   DE   Department
of State: Division Of Corporations   12/23/2003 #33387597    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings  
ARMSTRONG WOOD PRODUCTS
  BANC OF AMERICA LEASING & CAPITAL, LLC   Specific Equipment under that certain
Lease Agreement No. 970244, dated as of 10/21/99.   8/28/2006   DE   Department
of State: Division Of Corporations   7/7/2004 #41887373    
 
                           
ARMSTRONG WOOD PRODUCTS
  16803 Dallas Parkway, L.P.   Landlord filing on property at leased location
(specifically excluding files, promissory notes, documents, contracts,
instruments or similar property).   8/28/2006   DE   Department of State:
Division Of Corporations   12/9/2004 #43476811    
 
                           
ARMSTRONG WOOD PRODUCTS
  PACKAGING CORPORATION OF AMERICA   Consignment of Stock Cartons   8/28/2006  
DE   Department of State: Division Of Corporations   1/18/2005 #50190174  
Amendment filed 8/10/05
 
                           
ARMSTRONG WOOD PRODUCTS
  MODERN METHODS, INC.   Specific Equipment   8/28/2006   DE   Department of
State: Division Of Corporations   7/29/2005 #52347558    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings  
ARMSTRONG WOOD PRODUCTS
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                           
ARMSTRONG WOOD PRODUCTS
  No Judgements   9/20/2006   PA   USDC - Eastern District        
 
                           
ARMSTRONG WORLD INDUSTRIES (DELAWARE) INC.
  No Financing Statements
No Federal Tax Liens   8/28/2006   DE   Department of State: Division Of
Corporations        
 
                           
ARMSTRONG WORLD INDUSTRIES (DELAWARE) INC.
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary        
 
                           
ARMSTRONG WORLD INDUSTRIES (DELAWARE) INC.
  No Judgements   9/20/2006   PA   USDC - Eastern District        

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES LATIN AMERICA, INC.
  No Financing Statements
No Federal Tax Liens   9/11/2006   NV   Secretary of State        
 
                           
ARMSTRONG WORLD INDUSTRIES LATIN AMERICA, INC.
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster
County
Prothonotary        
 
                           
ARMSTRONG WORLD INDUSTRlES LATIN AMERICA, INC.
  No Judgements   9/20/2006   PA   USDC - Eastern District        
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  38 Financing Statements   9/15/2006   PA   Department
Of State        
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  TOWN & COUNTRY INC.   Specific Equipment   9/15/2006   PA   Department of
State   12/26/2001 #24750768   Termination filed 12/30/02

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings  
ARMSTRONG WORLD INDUSTRIES, INC
  Interface Solutions, Inc.   Specific Equipment   9/15/2006   PA   Department
of State   3/6/2002 #34991317   Amendment filed 5/13/02
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/9/2002 #36720777   Termination filed 9/29/03
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/22/2002 #36760446   Termination filed 9/29/03
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  D.L. Peterson Trust   Specific Equipment per that certain Lease Agreement
dated 4/21/03.   9/15/2006   PA   Department of State   7/30/2003 #20030583546  
Amendments filed 10/6/03, 12/5/03, 1/8/04, 6/11/04
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  ExxonMobil Chemical Company, a division of Exxon Mobil Corporation   Specific
Equipment   9/15/2006   PA   Department of State   9/10/2003 #20030961025    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Formosa Plastics Corporation U.S.A.   Consigned Products   9/15/2006   PA  
Department of State   10/22/2003 #20031002518    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/22/2003 #20030999865    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   2/25/2004 #20040204888    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   4/27/2004 #20040445057    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  PolyOne Corporation   Consigned Inventory   9/15/2006   PA   Department of
State   6/22/2004 #20040641315    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   7/23/2004 #20040784866    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   8/23/2004 #20040896916    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Crown Credit Company   Specific Equipment   9/15/2006   PA   Department of
State   9/28/2004 #20041003399    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Crown Credit Company   Specific Equipment   9/15/2006   PA   Department of
State   9/30/2004 #20041014679    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  WELLS FARGO FOOTHILL   Specific Equipment   9/15/2006   PA   Department of
State   10/4/2004 #20041022948   Termination filed 2/11/050

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/7/2004 #20041059567    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/20/2004 #20041101838    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  TOYOTA-LIFT OF LOS ANGELES   Specific Equipment   9/15/2006   PA   Department
of State   11/12/2004 #2004113006250    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  CALUMET LIFT TRUCK SERVICE CO., INC.   Specific Equipment   9/15/2006   PA  
Department of State   3/18/2005 #2005032103426    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   4/26/2005 #2005042605840    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   6/27/2005 #2005062705872    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   7/21/2005 #2005072102725    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  PNC EQUITY PARTNERS, L.P., as Agent   Consigned Inventory   9/15/2006   PA  
Department of State   8/11/2005 #2005081502623    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent   Consigned
Inventory   9/15/2006   PA   Department of State   8/15/2005 #2005081505075    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   8/17/2005 #2005081703009    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                          Search                            
Through           Original File Date   Related Debtor   Secured Party  
Collateral   Date   State   Jurisdiction   and Number   Filings
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   9/27/2005 #2005092703660    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment   9/15/2006   PA   Department
of State   10/6/2005 #2005100603722    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Hyster Company,
a division of NACCO Materials Hndling Group, Inc.   Specific Equipment  
9/15/2006   PA   Department of State   10/14/2005 #2005101402436    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  AIR LIQUIDE INDUSTRIAL
US LP   Specific Equipment   9/15/2006   PA   Department of State   10/26/2005
#2005102701493    
 
                           
ARMSTRONG WORLD INDUSTRIES, INC
  Crown Credit Company   Specific Equipment   9/15/2006   PA   Department of
State   11/10/2005 #2005111002947    

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                                                             
Search                                                   Through                
    Original File Date     Related   Debtor   Secured Party     Collateral    
Date     State     Jurisdiction     and Number     Filings  
 
                                                       
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment     9/15/2006     PA  
Department
of State     11/22/2005
#2005112200291          
 
                                                       
ARMSTRONG WORLD INDUSTRIES, INC
  TOYOTA-LIFT OF LOS ANGELES, INC.   Specific Equipment     9/15/2006     PA  
Department
of State     11/28/2005
#2005120104348          
 
                                                       
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment     9/15/2006     PA  
Department
of State     1/25/2006
#2006012502482          
 
                                                       
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment     9/15/2006     PA  
Department
of State     3/13/2006
#2006031303697          
 
                                                       
ARMSTRONG WORLD INDUSTRIES, INC
  Thompson Tractor Co., Inc.   Specific Equipment     9/15/2006     PA  
Department
of State     3/21/2006
#2006032103858          

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                                                             
Search                                                   Through                
    Original File Date     Related   Debtor   Secured Party     Collateral    
Date     State     Jurisdiction     and Number     Filings  
 
                                                       
ARMSTRONG WORLD
INDUSTRIES, INC
  Thompson Tractor Co,, Inc.   Specific Equipment     9/15/2006     PA  
Department
of State     7/26/2006
#2006072601674          
 
     
ARMSTRONG WORLD INDUSTRIES, INC
  NMHG Financial Services, Inc.   Specific Equipment     9/15/2006     PA  
Department
of State     8/7/2006
#2006080702058          
 
     
ARMSTRONG WORLD INDUSTRIES, INC
  No Federal Tax Liens
No State Tax Liens
No Judgements
(Mechanics Lien appears on
record, please call
if you would like copy)     9/15/2006     PA   Lancaster County Prothonotary    
           
 
     
ARMSTRONG WORLD INDUSTRIES, INC
  No Judgements     9/20/2006     pa   USDC—Eastern District                

Prepared by NCR Teri Mayor
Reviewed by Julie I, Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                                                             
Search                                                   Through                
    Original File Date     Related   Debtor   Secured Party     Collateral    
Date     State     Jurisdiction     and Number     Filings  
 
                                                       
AWI LICENSING COMPANY
  No Financing Statements
No Federal Tax Liens     8/28/2006     DE   Department of State: Division Of
Corporations                
 
     
AWI LICENSING COMPANY
  No Federal Tax Liens
No State Tax Liens
No Judgements     9/15/2006     PA   Lancaster County Prothonotary              
 
 
     
AWI LICENSING COMPANY
  No Judgements     9/20/2006     PA   USDC—Eastern District                
 
     
HOMERWOOD HARDWOOD FLOORING COMPANY
  No Financing Statements
No Federal Tax Liens     8/28/2006     DE   Department of State:
Division of Corporations                
 
     
HOMERWOOD HARDWOOD FLOORING COMPANY
  No Federal Tax Liens
No State Tax Liens
No Judgements     9/15/2006     PA   Lancaster County Prothonotary              
 

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



(NATIONAL CORPORATE RESEARCH LOGO) [c96514c9651401.gif]
Search Results RE:
Client Ref No: 01765.002441

                                                      Search                    
                Through               Original File Date     Related   Debtor  
Secured Party   Collateral   Date   State   Jurisdiction   and Number    
Filings  
 
                                       
HOMERWOOD HARDWOOD FLOORING COMPANY
  No Judgements   9/20/2006   PA   USDC—Eastern District                
 
     
WORLDWIDE KITCHENS, INC.
  No Financing Statements
No Federal Tax Liens   8/28/2006   DE   Department
of State:
Division Of
Corporations                
 
     
WORLDWIDE KITCHENS, INC.
  No Federal Tax Liens
No State Tax Liens
No Judgements   9/15/2006   PA   Lancaster County Prothonotary                
 
     
WORLDWIDE KITCHENS, INC.
  No Judgements   9/20/2006   PA   USDC—Eastern District                

Prepared by NCR Teri Mayor
Reviewed by Julie I. Allen

 

 



--------------------------------------------------------------------------------



 



Schedule 8.02
Armstrong World Industries, Inc.
Investments Existing on the Closing Date
Worthington Armstrong Venture (WAVE)
Armstrong Building Products Company (Shanghai) Ltd.
Armstrong China Holdings, Limited

 

 



--------------------------------------------------------------------------------



 



Schedule 8.02
Armstrong World Industries, Inc.
Intercompany Loan Schedule
As of September 29, 2006
(Translated at Month-End Balance Sheet Rates)

                                  LENDER   BORROWER   CURRENCY   BALANCE     USD
EQUIV.     FX RATE  
 
                               
Armstrong Cork Finance Corporation
  Armstrong World Ind. Holding, GmbH   EUR     145,606,706       186,624,115    
  1.28170  
 
     
Armstrong Cork Finance Corporation
  Armstrong World Ind. Holding, GmbH   USD     5,282,183       5,282,183      
1.00000  
 
     
Armstrong Cork Finance Corporation
  Armstrong World Ind. Holding. GmbH   GBP     26,400,000       50,241,840      
1,90310  
 
     
Armstrong Cork Finance Corporation
  Armstrong World Ind. Holding. GmbH   CAD     37,000,000       33,414,700      
0.90310  
 
     
Armstrong Cork Finance Corporation
  Armstrong World Ind. Holding, GmbH   AUD     4,000,000       3,054,000      
0,76350  
 
     
Armstrong Cork Finance Corporation
  Armstrong Building Products B.V.   EUR     500,000       640,850       1.28170
 
 
     
USD TOTAL
                    279,257,688          

 

 



--------------------------------------------------------------------------------



 



Schedule 8.03
ARMSTRONG WORLD INDUSTRIES, INC. GUARANTEES OF INDEBTEDNESS
09/29/06

                                                      PRIMARY              
CURRENCY     USD     EXPIRE   BENEFICIARY   GUARANTOR   OBLIGOR   ISSUE DATE  
TYPE   CURRENCY   AMOUNT     EQUIVALENT     DATE  
 
     
Wachovia Bank
  AWI   AWP   7/1/99*   AWP Somerset IRB   USD     10,000,000       10,000,000  
    08/01/09  
 
     
Desarrollos Inmobillarios Industriales Mercurio, S.A. de C.V.
  AWP   BruceHardwood Floors
Mexico, S.A. de C.V.   3/31/04**   Lease Agreement   USD     147,175      
147,175       03/31/07  
 
     
Dept. of Business and
Economic Development
State of Maryland
  Armstrong Ventures. Inc.*****   WAVE   10/04**   $300,000 Conditional Loan
$200,000 Grant from the
State of Maryland   USD     500,000       500.000       06/30/11  
 
     
TOTAL
                  USD             10,647,175          

      *   issued pre-petition   **   issued post-petition   *****   liable as a
general principal of law pertaining to partnerships

 

 



--------------------------------------------------------------------------------



 



Schedule 8.03
Armstrong World Industries, inc.
Credit Lines
As of September 29, 2006

                                                      Total credit Line    
Total Credit Line   Armstrong Subsidiary   Bank     Currency     Local Currency
    USD Equity  
Armstrong Building Products S.A. — France
  CIAL   Euro     1,000,000       1,281,700  
Armstrong Building Products S.A. — France
  Scalbert Dupont   Euro     3,000,000       3,845,100  
 
                               
Armstrong Metalldecken A.G. — Switzerland
  Credit Suisso — St. Galien   CHF     4,200,000       3,413,760  
Gema Metalldecken Austria — Austria
  Sparkasse Feldkirch   Euro     700,000       897,190  
Gema — Phonex — Switzerland
  Credit Suisso — Zurich   CHF     1,000,000       812,800  
 
                               
Armstrong World Industries (India) Pvt. Ltd
  State Bank of India   INR     30,000,000       645,000  
Armstrong World lndustries (India) Pvt Ltd
  State Bank of India (L/C‘s)   INR     5,000,000       107,500  
Armstrong World Industries (India) Pvt Ltd
  Stats Bank of India (Gtys.)   INR     2,500,000       53,750  
 
                               
Armstrong World Industries (Australia) Pty Ltd
  Westpack Bank     AUO       89,000       67,952  
 
                               
Armstrong World Industries A.B. — Sweden
  Svenska Handelsbanken   SEK     20,000,000       2,770,000  
 
                               
Armstrong World Industries Canada Ltd.
  Toronto Dominion (L/C’s)   CAD     700,000       032,170  
 
                               
Armstrong World Industries Limited — U.K.
  Bardays   GBP     1,500,000       2,851,950  
 
                               
Armstrong DLW A.G. — Germany
  Bank of America   Euro     2,500,000       3,204,250  
Armstrong DLW A.G. — Germany
  Zunich Versicherungen (Gtys.)   Euro     1,500,000       1,922,550  
Armstrong DLW A.G. — Germany
  KSK Bank   Euro     6,000,000       7,680,200  
 
                               
Desseaux — Netherlands
  ABN Amro   Euro     18,000,000       23,070,600  
Desseaux — Netherlands
  ABM Amro (Gtys.)   Euro     910,000       1,166,347  
Desseaux — Belgium
  ABN Amro (Gtys.)   Euro     285,000       365,285  
 
     
 
                  Sub Total USD     54,798,103  

                                  Long term Debt to County   Lender     Currency
    Local Currency     USD Equity  
AWP Capitalized Leaso — Beverly. WV
  West Virginia Industry and
Jobs Development Corp   USD     1,900,000       1,900,000  
AWP — Somerset KY
  City of Somerset Kentucky   USD     10,000,000       10,000,000  
Armstrong Hardwood Flooring Company
  Capella Engineered Wood LLC   USD     1,500,000       1,500,000  
Gema Metalldecken Austria — Austria
  Sparkasse Feldkirch Mortgage   CHF     1,885,531       1,370,000  
 
                             
 
                               
Sub Total USD
                            14,770,000  
 
                               
Total USD
                            89,568,103  

 

 



--------------------------------------------------------------------------------



 



Schedule 8.03
ARMSTRONG WORLD INDUSTRIES, INC
WACHOVIA LETTERS OF CREDIT OUTSTANDING
09/29/06

                                                                         
ISSUING                           DOCUMENTARY /       CURRENCY     USD     DATE
    DATE     EXPIRY   BANK   BENEFICIARY/LOCATION   L/C #   Pre-DIP   COMPANY  
TYPE   STANDBY   CURR.   AMOUNT     EQUIVALENT     ISSUED     EXPIRY     NOTE *
 
Wachovia
  Zurich/U.S.   968-112890   Pre-DIP   AWI   CASUALTY   SBY   USD    
3,122,000.00       3,122,000.00       08/18/99       04/30/07       *** 
Wachovia
  Liberty Mutual Auto/General/U.S.   968-019235   Pre-DIP   AWI   CASUALTY   SBY
  USD     8,088,808.36       8,088,808.36       03/28/88       08/01/07       * 
Wachovia
  PA Workers’ Comp (For both AWI & AOT)/U.S.   870-093106   Pre-DIP   AWI  
WCOMP   SBY   USD     4,000,000.00       4,000,000.00       08/11/95      
11/18/06       * 
Wachovia
  U.S. Fire Insurance /U.S.   936-110341   Pre-DIP   AWP   CASUALTY   SBY   USD
    500,000.00       500,000.00       04/29/99       04/13/07       *** 
Wachovia
  Hartford Fire Insurance/U.S.   968-106083   Pre-DIP   AWP   CASUALTY   SBY  
USD     500,000.00       500,000.00       10/27/88       03/15/07       *** 
Wachovia
  Cahajaya/Malaysia   968-118239   Pre-DIP   AWP   TRADE   SBY   USD    
1,500,000.00       1,500,000.00       10/20/96       03/31/07       *** 
Wachovia
  US Bank/U.S.   870-112448   Pre-DIP   AWP   CREDIT SUPPORT   SBY   USD    
10,404,383.56       10,404,383.56       06/28/96       09/29/06       * 
 
                                                                 
 
                                                                   
TOTAL
                                  USD       28,115,191.92                      

      *   EXPIRY NOTES:   *   Automatically extended for periods of 1 year from
expiry date unless bank notifies beneficiary in writing at least 60 days prior
to expiration.   **   Automatically extended for periods of 1 year from expiry
date unless bank notifies beneficiary in writing at least 90 days prior to
expiration.   ***   Automatically extended for periods of 1 year from expiry
date unless bank notifies beneficiary in writing at least 30 days prior to
expiration.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.05
Dispositions
Armstrong World Industries, Inc.
Disposition of Tapijtfabriek H. Desseaux N.V., a Netherlands Company, and/or its
assets.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.11
Consolidated EBITDA Adjustments
The following items shall be added to the calculation of Consolidated EBITDA
each fiscal quarter to the extent applicable in any given quarter:

  •   Goodwill impairments (non-cash charges only)

  •   Restructuring charges, net (cash and non-cash charges) limited to $25
million in any period of four consecutive fiscal quarters

  •   Cost initiative charges embedded in cost of goods sold (cash and non-cash
charges) and which taken together with cost initiative charges embedded in
selling, general & administrative expenses shall be limited to $10 million in
any period of four consecutive fiscal quarters

  •   Cost initiative charges embedded in selling, general & administrative
expenses (cash and non-cash charges) and which taken together with cost
initiative charges embedded in cost of goods sold shall be limited to
$10 million in any period of four consecutive fiscal quarters

  •   Asbestos charges (non-cash charges only)

  •   Fixed asset impairments (non-cash charges only)

  •   Pension curtailments (non-cash charges only)

  •   Fresh start accounting — manufacturing profit in inventory (non-cash
charges only)

  •   Less gains on sale of assets (cash and non-cash)

The Consolidated EBITDA Adjustments for the fiscal quarters ended March 31, 2006
and June 30, 2006 are set forth below:

                      ($ Millions)       FQ1     FQ2   Consolidated EBITDA
Adjustments:   2006     2006  
 
               
Plus Consolidated EBITDA Adjustments:
               
Goodwill impairments
    0       0  
Restructuring charges, net
    2.7       7.8  
Cost initiative charges embedded in cost of goods sold
    5.7       2.1  
Cost initiative charges embedded in selling, general & administrative expenses
            1.2  
Asbestos charges
    0       0  
Fixed asset impairments
            .7  
Pension curtailments
    0       8.5  
Fresh start accounting — manufacturing profit in inventory
    0       0  
Less gains on sale of assets
    0       (17.1 )
 
           
Total Consolidated EBITDA Adjustments
    8.4       3.2  

 

 



--------------------------------------------------------------------------------



 



Schedule 11.02
CERTAIN ADDRESSES FOR NOTICES
TO ANY LOAN PARTY:
Armstrong World Industries, Inc.
2500 Columbia Avenue
Lancaster, Pennsylvania 17603
Attn: Barry Sullivan and Teresa Redcay
TO ADMINISTRATIVE AGENT:
For Daily Borrowing/Repayment Activity:
Bank of America, N.A.
One Independence Center
101 N. Tryon St., 4th Floor
Charlotte, NC 28255-0001
Mail Code: NC1-001-04-39
Attn: Dianna L. Tolman
Phone: 704-388-6484
Fax: 704-719-8082
E-mail: dianna.l.tolman@bankofamerica.com
Wire instructions:
Bank of America, N.A.
New York, N.Y.
ABA # 026009593
Account # 1366212250600
Attn: Credit Services Charlotte
Ref: Armstrong World Industries, Inc.
For All Other Notices:
Bank of America, N.A.
One Independence Center
101 N. Tryon St., 15th Floor
Charlotte, NC 28255-0001
Mail Code: NC1-001-15-14
Attn: Anne Brooke Lazorik
Phone: 704-387-5453
Fax: 704-409-0632
E-mail: annebrooke.lazorik@bankofamerica.com

 

 



--------------------------------------------------------------------------------



 



TO L/C ISSUER (BANK OF AMERICA, N.A.):
Bank of America, N.A.
1 Fleet Way
Scranton, PA 18507
Mail Code: PA6-580-02-30
Attn: Michael A. Grizzanti
Phone: 570-330-4214
Fax: 1-800-755-8743
E-mail: michael.a.grizzanti@bankofamerica.com

 

 



--------------------------------------------------------------------------------



 



Exhibit A-1
FORM OF LOAN NOTICE
Date: __________, 20___

To:   Bank of America, N.A., as Administrative Agent

Re:   Credit Agreement (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”), dated as of October 2, 2006, among
Armstrong World Industries, Inc., a Pennsylvania corporation, (the “Borrower”),
the Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned hereby requests a Borrowing of ________________1 Loan as
follows:

1.   On _____, 20____ (which is a Business Day).   2.   In the amount of _____.
  3.   For Eurodollar Rate Loans: with an Interest Period of _____ months.

With respect to any Borrowing requested herein, the undersigned Borrower hereby
represents and warrants that (i) in the case of a Borrowing of Revolving Loans,
such request complies with the requirements of the proviso to the first sentence
of Section 2.01(a) of the Credit Agreement and (ii) each of the conditions set
forth in Section 5.02 of the Credit Agreement have been satisfied on and as of
the date of such Borrowing.

            ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
      By:           Name:           Title:      

 

      1   Identify type (e.g. Revolving, Tranche A Term, Tranche B Term)

 

 



--------------------------------------------------------------------------------



 



Exhibit A-2
FORM OF NOTICE OF CONTINUATION/CONVERSION
Date: __________, 20___

To:   Bank of America, N.A., as Administrative Agent

Re:   Credit Agreement (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”), dated as of October 2, 2006, among
Armstrong World Industries, Inc., a Pennsylvania corporation, (the “Borrower”),
the Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
The Borrower hereby gives notice pursuant to Section 2.02(b) of the Credit
Agreement that it requests a continuation or conversion of a Loan outstanding
under the Credit Agreement, and in connection therewith sets forth below the
terms on which such continuation or conversion is requested to be made:

         
(A)
  Existing Loan Type                       
 
       
(B)
  Requested Loan Type (if applicable)                       
 
       
(C)
  Date of continuation or conversion (which is the law day of the applicable
Interest Period)                       
 
       
(D)
  Principal amount of continuation or conversion                       
 
       
(E)
  Interest Period and the last day thereof                       

            ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF SWING LINE LOAN NOTICE
Date: __________, 20___

To:   Bank of America, N.A., as Swing Line Lender

Cc:   Bank of America, N.A., as Administrative Agent

Re:   Credit Agreement (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”), dated as of October 2, 2006, among
Armstrong World Industries, Inc., a Pennsylvania corporation, (the “Borrower”),
the Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned hereby requests a Swing Line Loan:

1.   On _____, 20_____ (a Business Day).   2.   In the amount of $_____.

With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 5.02 of the
Credit Agreement have been satisfied on and as of the date of such Borrowing of
Swing Line Loans.

            ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

Exhibit C-1
FORM OF REVOLVING NOTE
___________ __, 2006
FOR VALUE RECEIVED, ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania corporation
(the “Borrower”), hereby promises to pay to
                                         or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Revolving Loan from time to
time made by the Lender to the Borrower under that certain Credit Agreement (as
amended, modified, supplemented and extended from time to time, the “Credit
Agreement”), dated as of October 2, 2006, among the Borrower, the Guarantors
identified therein, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars and in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.
This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount, currency and maturity of its Revolving
Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.
THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

            ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



Exhibit C-2
FORM OF SWING LINE NOTE
_________ __, 2006
FOR VALUE RECEIVED, ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania
corporation, (the “Borrower”), hereby promises to pay to BANK OF AMERICA, N.A.
or its registered assigns (the “Lender”), in accordance with the provisions of
the Credit Agreement (as hereinafter defined), the principal amount of each
Swing Line Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”), dated as of October 2, 2006, among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
Bank of America, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Lender in Dollars in immediately available funds to such account designated
by the Lender from time to time. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swing Line Loan made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Swing Line Note
and endorse thereon the date, amount and maturity of its Swing Line Loans and
payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.
THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

            ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



Exhibit C-3
FORM OF TRANCHE A TERM NOTE
_______ __, 2006
FOR VALUE RECEIVED, ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania corporation
(the “Borrower”), hereby promises to pay to
                                         or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Tranche A Term Loan made by
the Lender to the Borrower under that certain Credit Agreement (as amended,
modified, supplemented and extended from time to time, the “Credit Agreement”),
dated as of October 2, 2006, among the Borrower, the Guarantors identified
therein, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Tranche A Term Loan from the date of such Tranche A Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
This Tranche A Term Note is one of the Tranche A Term Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Tranche A Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Tranche A Term Loans made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Tranche A Term Note and endorse thereon the date, amount and maturity of its
Tranche A Term Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Tranche A Term Note.
THIS TRANCE A TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower has caused this Tranche A Term Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

            ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



Exhibit C-4
FORM OF TRANCHE B TERM NOTE
_______ __, 2006
FOR VALUE RECEIVED, ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania corporation
(the “Borrower”), hereby promises to pay to
                                         or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Tranche B Term Loan made by
the Lender to the Borrower under that certain Credit Agreement (as amended,
modified, supplemented and extended from time to time, the “Credit Agreement”),
dated as of October 2, 2006, among the Borrower, the Guarantors identified
therein, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Tranche B Term Loan from the date of such Tranche B Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
This Tranche B Term Note is one of the Tranche B Term Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Tranche B Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Tranche B Term Loans made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Tranche B Term Note and endorse thereon the date, amount and maturity of its
Tranche B Term Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Tranche B Term Note.
THIS TRANCE B TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower has caused this Tranche B Term Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

            ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: __________, 20___

To:   Bank of America, N.A., as Administrative Agent

Re:   Credit Agreement (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”), dated as of October 2, 2006, among
Armstrong World Industries, Inc., a Pennsylvania corporation, (the “Borrower”),
the Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the                                          of the Borrower, and
that, in [his/her] capacity as such, [he/she] is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the
Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements:]
[1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.]
[Use following paragraph 1 for fiscal quarter-end financial statements:]
[1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.]
To the best knowledge of the undersigned, no Event of Default has occurred and
is continuing as of the date hereof [, except the following covenants or
conditions have not been performed or observed and the following is a list of
each Event of Default in existence as of the date hereof and its nature and
status:]
2. The financial covenant analyses and information relating to the financial
covenants in Section 8.11 of the Credit Agreement, as set forth on Schedule 2
hereto, are true and accurate on and as of the date of this Certificate.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Certificate as of _____,
20_____.

            ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
FINANCIAL STATEMENTS

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
FINANCIAL COVENANT ANALYSIS AND INFORMATION

         
1.
  Consolidated Interest Coverage Ratio.    
 
       
 
  As of the date of determination,    
 
       
 
  (a) Consolidated EBITDA (as determined using Exhibit A attached hereto)  
$                    
 
       
 
  (b) Consolidated Interest Charges (as determined using Line (b) of Exhibit A
attached hereto)   $                    
 
       
 
  (c) Consolidated Interest Coverage Ratio (ratio of Line (a) divided by Line
(b) to 1.00)   _____ to 1.00
 
            The terms of Section 8.11(a) do not permit the Consolidated Interest
Coverage Ratio, as of the end of such fiscal quarter of the Borrower, to be less
than 3.0:1.0.
 
            Is the Borrower compliant with Section 8.11(a)? [YES][NO]
 
       
2.
  Consolidated Leverage Ratio.    
 
       
 
  (a) Consolidated Funded Indebtedness   $                    
 
       
 
  (b) Consolidated EBITDA (as determined using Exhibit A attached hereto)  
$                    
 
       
 
  (c) Consolidated Leverage Coverage Ratio (ratio of Line (a) divided by Line
(b) to 1:00)              to 1.00
 
            The terms of Section 8.11(b) do not permit the Consolidated Leverage
Ratio, as of the end of such fiscal quarter of the Borrower, to be greater than
3.75:1.0.
 
            Is the Borrower compliant with Section 8.11(b)? [YES] [NO]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Attach calculations of “Consolidated EBITDA” reasonably satisfactory to the
Administrative Agent.

 

 



--------------------------------------------------------------------------------



 



Exhibit E
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

         
1.
  Assignor:                                           
 
       
2.
  Assignee:                                           

 
      [and is an Affiliate/Approved Fund of [identify Lender]2]
 
       
3.
  Borrower:   Armstrong World Industries, Inc.
 
       
4.
  Agent:   Bank of America, N.A., as the administrative agent under the Credit
Agreement
 
       
5.
  Credit Agreement:   Credit Agreement dated as of October 2, 2006 among
Borrower, the Guarantors party thereto, the
 
      Lenders parties thereto and Bank of America, N.A., as Administrative Agent

 

      2   Select as applicable.

 

 



--------------------------------------------------------------------------------



 



         
6.
  Assigned Interest:    

                  Aggregate Amount of   Amount of         Commitment/Loans for  
Commitment/Loans   Percentage Assigned of Facility Assigned3   all Lenders*  
Assigned*   Commitment/Loans4
 
  $   $   %
 
  $   $   %
 
  $   $   %

[7. Trade Date: ______________]5
Effective Date: _____, 20_____ [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:              ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:   

[Consented to and]6 Accepted:
BANK OF AMERICA, N.A. as Agent

         
By: 
       
 
 
 
Title:    

[Consented to:]7
[BANK OF AMERICA, N.A., as L/C Issuer]
 

      3   Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Commitment,” “Tranche B Term Loan Commitment,” etc.)   *   Amount to
be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   4   Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   5   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.   6   To
be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.   7   To be added only if the consent of the
Borrower and/or other parties (e.g. L/C Issuer) is required by the terms of the
Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



         
By: 
       
 
 
 
Title:    
 
        [JPMORGAN CHASE BANK, N.A., as L/C Issuer]    
 
       
By:
       
 
 
 
Title:    
 
        [ARMSTRONG WORLD INDUSTRIES, INC.]    
 
       
By:
       
 
 
 
Title:    

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York
applicable to agreements made and to be performed entirely within such state.

 

 



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF GUARANTY JOINDER AGREEMENT
THIS GUARANTY JOINDER AGREEMENT (the “Agreement”), dated as of _____, 20_____,
is by and between _____, a _____ (the “New Subsidiary”), and Bank of America,
N.A., as Administrative Agent under Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”), dated as
of October 2, 2006, among Armstrong World Industries, Inc., a Pennsylvania
corporation, (the “Borrower”), the Guarantors identified therein, the Lenders
identified therein and Bank of America, N.A., as Administrative Agent.
The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Lenders:
1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in
Article IV of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.
2. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.
3. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by the New Subsidiary.
4. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.
5. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Subsidiary has caused this Guaranty Joinder
Agreement to be duly executed by its authorized officer, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

            [NEW SUBSIDIARY]
      By:           Name:           Title:      

Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit G
FORM OF COLLATERAL JOINDER AGREEMENT
THIS COLLATERAL JOINDER AGREEMENT (the “Agreement”), dated as of _____, 20_____,
is by and between _____, a _____ (the “New Subsidiary”), and Bank of America,
N.A., as Administrative Agent under Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”), dated as
of October 2, 2006, among Armstrong World Industries, Inc., a Pennsylvania
corporation, (the “Borrower”), the Guarantors identified therein, the Lenders
identified therein and Bank of America, N.A., as Administrative Agent.
The Loan Parties are required by Section 7.14 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” under the Loan Documents.
Accordingly, the New Subsidiary hereby agrees with the Administrative Agent as
follows:
1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting generality of
the foregoing terms of this paragraph 1, the New Subsidiary hereby grants to the
Administrative Agent, for the benefit of the Secured Parties (as defined in the
Security Agreement), a continuing security interest in, and a right of set off
against, any and all right, title and interest of the New Subsidiary in and to
the Collateral (as defined in the Security Agreement) of the New Subsidiary to
secure the prompt payment and performance in full when due, whether by lapse of
time, acceleration, mandatory prepayment or otherwise, of its respective Secured
Obligations (as defined in the Security Agreement) secured by the Security
Agreement.
2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement,
and shall have all the obligations of a Pledgor thereunder as if it had executed
the Pledge Agreement. The New Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Pledge Agreement. Without limiting generality of the foregoing terms of
this paragraph 2, the New Subsidiary hereby grants, pledges and assigns to the
Administrative Agent, for the benefit of the holders of the Secured Obligations
(as defined in the Pledge Agreement), a continuing security interest in, and a
right of set off against, any and all right, title and interest of the New
Subsidiary in and to the Equity Interests identified on Schedule 8 hereto to
secure the prompt payment and performance in full when due, whether by lapse of
time, acceleration, mandatory prepayment or otherwise, of its respective Secured
Obligations (as defined in the Pledge Agreement).
3. [Loan Party] hereby agrees that the Equity Interests listed on Schedule 1
hereto shall be deemed to be part of the Pledged Interests within the meaning of
the Pledge Agreement and shall secure all of the Secured Obligations (as defined
in the Pledge Agreement) as provided in the Pledge Agreement. In furtherance of
the foregoing, [Loan Party] hereby grants, pledges and assigns to the
Administrative Agent, for the benefit of the holders of the Secured Obligations
(as defined in the Pledge Agreement), a continuing security interest in, and a
right of set off against, any and all right, title and interest of [Loan Party],
in and to the Equity Interests identified on Schedule 8 hereto to secure the
prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of its respective Secured
Obligations (as defined in the Pledge Agreement).

 

 



--------------------------------------------------------------------------------



 



4. The New Subsidiary hereby represents and warrants to the Administrative Agent
that:
(a) The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.
(b) The New Subsidiary’s chief executive office is located at the location set
forth on Schedule 2 hereto.
(c) Other than as set forth on Schedule 3 hereto, the New Subsidiary has not
changed its legal name, changed its state of formation or been party to a
merger, consolidation or other change in structure the four months preceding the
date hereof.
(d) Schedule 4 hereto includes all material copyrights, copyright licenses,
patents, patent licenses, trademarks and trademark licenses owned by the New
Subsidiary in its own name, or to which the New Subsidiary is a party, as of the
date hereof. None of the copyrights, patents and trademarks of the New
Subsidiary set forth in Schedule 3 hereto is the subject of any licensing or
franchise agreement, except as set forth on Schedule 3 hereto.
(e) Schedule 5 hereto includes all commercial tort claims in excess of $5
million before any Governmental Authority by or in favor of the New Subsidiary.
(f) Schedule 6 hereto includes all Subsidiaries of the New Subsidiary, including
number of shares of outstanding Equity Interests, the certificate number of each
certificate evidencing such Equity Interest and the percentage of such Equity
Interest owned by the New Subsidiary.
5. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.
6. The New Subsidiary hereby waives acceptance by the Lenders of the guaranty by
the New Subsidiary under Article IV of the Credit Agreement upon the execution
of this Agreement by the New Subsidiary.
7. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.
8. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.
[SIGNATURES ON FOLLOWING PAGE]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Subsidiary and [Loan Party] have caused this
Collateral Joinder Agreement to be duly executed by its authorized officer, and
the Administrative Agent has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

              NEW SUBSIDIARY:   [NEW SUBSIDIARY]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            LOAN PARTY/PLEDGOR:   [LOAN PARTY]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent

         
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit H
FORM OF
LENDER JOINDER AGREEMENT (REVOLVING LOAN)
THIS LENDER JOINDER AGREEMENT (REVOLVING LOAN) (this “Agreement”), dated as of
_____, 20_____, to the Credit Agreement referenced below is by and among those
lenders identified on the signature pages hereto (the “Incremental Revolving
Lenders”), ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania corporation (the
“Borrower”), the Guarantors identified herein, and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.
W I T N E S S E T H
WHEREAS, certain revolving credit and term loan facilities have been established
pursuant to that Credit Agreement, dated as of October 2, 2006 (as amended,
restated, extended, supplemented or otherwise modified, the “Credit Agreement”)
among the Borrower, the Guarantors identified therein, the Lenders identified
therein and the Administrative Agent;
WHEREAS, pursuant to Section 2.01(d) and (e) of the Credit Agreement, the
Borrower has requested that the Aggregate Revolving Committed Amount be
increased and the Incremental Revolving Lenders provide additional commitments
in respect thereof; and
WHEREAS, the Incremental Revolving Lenders have agreed to provide additional
commitments in respect of the Incremental Revolving Loans on the terms and
conditions set forth herein and to each become a “Revolving Lender” under the
Credit Agreement in connection therewith;
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1. The Aggregate Revolving Committed Amount is increased by _____ MILLION
DOLLARS ($_____) to _____ MILLION DOLLARS ($_____) pursuant to this Agreement.
Each of the Incremental Revolving Lenders hereby severally agrees to provide
Revolving Commitments (including any existing Revolving Commitments under the
Credit Agreement) in an amount up to its Revolving Commitment set forth on
Schedule 2.01 attached hereto. The Revolving Commitments and Pro Rata Shares are
revised as set forth on Schedule 2.01 attached hereto. The existing
Schedule 2.01 to the Credit Agreement shall be deemed to be amended to include
the information set forth on Schedule 2.01 attached hereto.
2. Each of the Incremental Revolving Lenders shall be deemed to have purchased,
without recourse, a risk participation from the L/C Issuers in all Letters of
Credit issued or existing under the Credit Agreement and the obligations arising
thereunder in an amount equal to its Pro Rata Share of the obligations under
such Letters of Credit, and shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be obligated to pay to the L/C
Issuer and discharge when due, its Pro Rata Share of the obligations arising
under such Letters of Credit.

 

 



--------------------------------------------------------------------------------



 



3. Each of the Incremental Revolving Lenders (a) represents and warrants that it
is either an existing Revolving Lender under the Credit Agreement or a
commercial lender, other financial institution or other “accredited” investor
(as defined in SEC Regulation D) that makes or acquires loans in the ordinary
course of business and that it will make or acquire Loans for its own account in
the ordinary course of business; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 7.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees that, as of the date hereof, such Incremental Revolving Lender
shall (i) be a party to the Credit Agreement and the other Loan Documents,
(ii) be a “Revolving Lender” for all purposes of the Credit Agreement and the
other Loan Documents, (iii) perform all of the obligations that by the terms of
the Credit Agreement are required to be performed by it as a “Lender” and a
“Revolving Lender” under the Credit Agreement, (iv) shall have the rights and
obligations of a Lender and a Revolving Lender under the Credit Agreement and
the other Loan Documents and (v) ratifies and approves all acts previously taken
by the Collateral Agent on such Incremental Revolving Lender’s behalf.
4. Each of the Borrower and the Guarantors agrees that, as of the date hereof,
each of the Incremental Revolving Lenders shall (a) be a party to the Credit
Agreement and the other Loan Documents, (b) be a “Lender” and a “Revolving
Lender” for all purposes of the Credit Agreement and the other Loan Documents
and (c) have the rights and obligations of a Lender and a Revolving Lender under
the Credit Agreement and the other Loan Documents.
5. The address of each Incremental Revolving Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Incremental Revolving Lender to the Administrative Agent.
6. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.
7. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

          INCREMENTAL REVOLVING LENDERS:   [INCREMENTAL REVOLVING LENDERS]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
        BORROWER:   ARMSTRONG WORLD INDUSTRIES, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
        GUARANTORS:   [                                        ]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Accepted and Agreed:
BANK OF AMERICA, N.A.,
as Administrative Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



Schedule 2.01
REVOLVING COMMITMENTS AND PRO RATA SHARES
to Lender Joinder Agreement (Revolving Loan)

                                      Revolving Commitments     Additional
Revolving     Aggregate Revolving             Before Giving Effect to    
Commitments Provided     Commitments After             Lender     Under Lender
Joinder     Giving Effect to Lender     Revolving Commitments       Joinder
Agreement     Agreement (Revolving     Joinder Agreement     Pro Rata Shares  
Revolving Lender   (Revolving Loan)     Loan)     (Revolving Loan)     (as
Revised)  
 
                               

 

 



--------------------------------------------------------------------------------



 



Exhibit I
FORM OF
LENDER JOINDER AGREEMENT
RELATING TO
REALLOCATION OF REVOLVING CREDIT COMMITMENTS,
ESTABLISHMENT OF THE TRANCHE A TERM LOAN AND
ESTABLISHMENT OF THE TRANCHE B TERM LOAN
THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of October 16, 2006,
to the Credit Agreement referenced below, is by and among the Lenders identified
on the signature pages hereto, ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania
corporation (the “Borrower”), the subsidiaries identified on the signature pages
hereto, as Guarantors, the L/C Issuers and Swing Line Lender identified on the
signature pages hereto and Bank of America, N.A., as Administrative Agent.
W I T N E S S E T H
WHEREAS, a $300 million revolving credit facility (the “Revolving Credit
Facility”) has been established under that certain Credit Agreement dated as of
October 2, 2006 (as amended, modified, supplemented, extended, renewed or
replaced, the “Credit Agreement”) among the Borrower, the subsidiaries
identified therein, as guarantors, the lenders identified therein and Bank of
America, N.A., as Administrative Agent;
WHEREAS, the parties agree that the commitments under the Revolving Credit
Facility should be reallocated and the commitments for the Tranche A Term Loan
and the Tranche B Term Loan should be established in order to give effect to the
general syndication of the credit facilities;
NOW, THEREFORE, IN CONSIDERATION of the premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
SECTION 1. DEFINITIONS. Capitalized terms used but not otherwise defined herein
shall have the meaning provided in the Credit Agreement. As used herein:
“Effective Date” means October 16, 2006.
“Existing Revolving Lenders” means the Revolving Lenders that were already
parties to the Credit Agreement on the date of this Agreement.
“New Revolving Lenders” means the Lenders joining as Revolving Lenders by
Assignment and reallocation of Revolving Commitments pursuant to this Agreement.
“Standard Terms and Conditions” means the Standard Terms and Conditions for
assignments set out in Annex I attached hereto.
“Tranche A Term Lenders” means the Lenders providing Tranche A Term Loan
Commitments pursuant to this Agreement.
“Tranche B Term Lenders” means the Lenders providing Tranche B Term Loan
Commitments pursuant to this Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 2 REVOLVING COMMITMENTS.
2.1 Establishment of Revolving Commitments. The Revolving Credit Facility was
established under the Credit Agreement on the Closing Date prior to completion
of the general syndication process. Inasmuch as the general syndication process
has now been completed, the parties hereto desire for the Revolving Commitments
to be reallocated consistent with the plan of syndication and, to that end, the
Existing Revolving Lenders hereby transfer and assign a portion of their
Revolving Commitments, and the New Revolving Lenders hereby receive, Revolving
Commitments as more particularly described below and as set out in Schedule 2.1
attached hereto.
2.2 Master Assignment and Assumption. For an agreed consideration, the Existing
Revolving Lenders, as assignors, hereby irrevocably sell and assign to the New
Revolving Lenders, as assignees, and the New Revolving Lenders hereby
irrevocably purchase and assume from the Existing Revolving Lenders, subject to
and in accordance with the Standard Terms and Conditions and the Credit
Agreement, as of the Effective Date as contemplated herein (i) all of the
Existing Revolving Lenders’ rights and obligations as a Revolving Lender under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
in Schedule 2.1 hereto, of all of such outstanding rights and obligations of the
Existing Revolving Lenders under the Revolving Credit Facility (including,
without limitation, Letters of Credit, Guarantees and Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Existing Revolving Lenders (in their capacity as Revolving Lenders) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing including, but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interests”). Such sale and assignment is without recourse to the Existing
Revolving Lenders and, except as expressly provided in the assignment and
assumption provided hereby, without representation or warranty by the Existing
Revolving Lenders. The New Revolving Lenders acknowledge receipt of a copy of
the Credit Agreement.
SECTION 3. TRANCHE A TERM LOAN COMMITMENTS.
3.1 Establishment of the Tranche A Term Loan Commitments. The Tranche A Term
Loan Commitments are hereby established in an aggregate principal amount of
$300 million in accordance with the provisions of subsections (b), (d) and
(f) of Section 2.01 of the Credit Agreement. Each of the Tranche A Term Lenders
hereby severally, and not jointly, agrees to provide the amount of its Tranche A
Term Loan Commitment on October 16, 2006 as set forth on Schedule 2.01 attached
hereto. To that end, Section 2.1(b) of the Credit Agreement is hereby amended to
read as follows:
“(b) Tranche A Term Loan. On October 16, 2006, each of the Tranche A Term
Lenders severally and not jointly agrees to make its portion of the Tranche A
Term Loan (in the amount of its Tranche A Term Loan Commitment) to the Borrower
in Dollars in a single advance in an aggregate principal amount of THREE HUNDRED
MILLION DOLLARS ($300,000,000). Amounts repaid on the Tranche A Term Loan may
not be reborrowed. The Tranche A Term Loan may consist of Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.”
3.2 Interest and Repayment. The Tranche A Term Loan will bear interest and will
be repayable as provided in the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



3.3 Representations. Each of the Tranche A Term Lenders (a) represents and
warrants that it is either a commercial lender, other financial institution or
other “accredited” investor (as defined in SEC Regulation D) that makes or
acquires loans in the ordinary course of business and that it will make or
acquire Loans for its own account in the ordinary course of business; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in Section 7.01 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (e) agrees that, as of the date
hereof, such Tranche A Term Lender (i) shall be a party to the Credit Agreement
and the other Loan Documents, (ii) shall be a “Tranche A Term Lender” for all
purposes of the Credit Agreement and the other Loan Documents, (iii) shall
perform all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a “Lender” and a “Tranche A Term Lender” under
the Credit Agreement and the other Loan Documents, (iv) shall have the rights
and obligations of a Lender and a Tranche A Term Lender under the Credit
Agreement and the other Loan Documents, (v) ratifies and approves all acts
previously taken by the Collateral Agent on such Tranche A Term Lender’s behalf
and (f) agrees to waive the borrowing notice provisions of Section 2.02(a) of
the Credit Agreement with respect to the advance of the Tranche A Term Loan on
the date hereof.
3.4 Acknowledgment and Reaffirmation. The Borrower and the Guarantors
acknowledge and agree that each of the Tranche A Term Lenders shall (i) be a
party to the Credit Agreement and the other Loan Documents, (ii) be “Lender” and
a “Tranche A Term Lender” for all purposes under the Credit Agreement and the
other Loan Documents, and (iii) have all the rights and obligations of a Lender
and a Tranche A Term Lender under the Credit Agreement and the other Loan
Documents. Further, each of the Guarantors acknowledges that the Tranche A Term
Loan is part of the “Obligations” that are guaranteed in Section 4.01 of the
Credit Agreement, and each of the Guarantors hereby reaffirms it guaranty
obligations in respect thereof.
SECTION 4. TRANCHE B TERM LOAN COMMITMENTS.
4.1 Establishment of the Tranche B Term Loan Commitments. The Tranche B Term
Loan Commitments are hereby established in an aggregate principal amount of
$500 million in accordance with the provisions of subsections (c), (d) and
(g) of Section 2.01 of the Credit Agreement. Each of the Tranche B Term Lenders
hereby severally, and not jointly, agrees to provide the amount of its Tranche B
Term Loan Commitment on October 16, 2006 as set forth on Schedule 2.01 attached
hereto. To that end, Section 2.01(b) of the Credit Agreement is hereby amended
to read as follows:
“(b) Tranche B Term Loan. On October 16, 2006, each of the Tranche B Term
Lenders severally and not jointly agrees to make its portion of the Tranche B
Term Loan (in the amount of its Tranche B Term Loan Commitment) to the Borrower
in Dollars in a single advance in an aggregate principal amount of FIVE HUNDRED
MILLION DOLLARS ($500,000,000). Amounts repaid on the Tranche B Term Loan may
not be reborrowed. The Tranche B Term Loan may consist of Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.”
4.2 Interest and Repayment. The Tranche B Term Loan will bear interest and will
be repayable as provided in the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



4.3 Representations. Each of the Tranche B Term Lenders (a) represents and
warrants that it is either a commercial lender, other financial institution or
other “accredited” investor (as defined in SEC Regulation D) that makes or
acquires loans in the ordinary course of business and that it will make or
acquire Loans for its own account in the ordinary course of business; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in Section 7.01 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (e) agrees that, as of the date
hereof, such Tranche B Term Lender (i) shall be a party to the Credit Agreement
and the other Loan Documents, (ii) shall be a “Tranche B Term Lender” for all
purposes of the Credit Agreement and the other Loan Documents, (iii) shall
perform all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a “Lender” and a “Tranche B Term Lender” under
the Credit Agreement and the other Loan Documents, (iv) shall have the rights
and obligations of a Lender and a Tranche B Term Lender under the Credit
Agreement and the other Loan Documents, (v) ratifies and approves all acts
previously taken by the Collateral Agent on such Tranche B Term Lender’s behalf
and (f) agrees to waive the borrowing notice provisions of Section 2.02(a) of
the Credit Agreement with respect to the advance of the Tranche B Term Loan on
the date hereof.
4.4 Acknowledgment and Reaffirmation. The Borrower and the Guarantors
acknowledge and agree that each of the Tranche B Term Lenders shall (i) be a
party to the Credit Agreement and the other Loan Documents, (ii) be “Lender” and
a “Tranche B Term Lender” for all purposes under the Credit Agreement and the
other Loan Documents, and (iii) have all the rights and obligations of a Lender
and a Tranche B Term Lender under the Credit Agreement and the other Loan
Documents. Further, each of the Guarantors acknowledges that the Tranche B Term
Loan is part of the “Obligations” that are guaranteed in Section 4.01 of the
Credit Agreement, and each of the Guarantors hereby reaffirms it guaranty
obligations in respect thereof.
SECTION 5 MISCELLANEOUS
5.1 Conditions Precedent. The making of the Tranche A Term Loan and the Tranche
B Term Loan are subject to satisfaction of each of the following conditions
precedent:
(a) no Default shall have occurred or be continuing or shall result after giving
effect to the Term Loans;
(b) the conditions to Credit Extensions in Section 5.02 shall have been
satisfied;
(c) the Borrower will provide (i) a compliance certificate from a Responsible
Officer confirming that no Default shall exist immediately before or immediately
after giving effect to the Term Loans and demonstrating compliance with the
financial covenants hereunder after giving effect to the Term Loans, and
(ii) supporting resolutions, legal opinions, promissory notes and other items as
may be reasonably required by the Administrative Agent and the Tranche A Term
Lender or the Tranche A Term Lenders, as appropriate;

 

 



--------------------------------------------------------------------------------



 



(d) to the extent reasonably necessary in the judgment of the Administrative
Agent, amendments to each of the Collateral Documents, if any, and related
documents or agreements shall have been made, in each case in a manner
satisfactory to the Administrative Agent;
(e) evidenced that the proceeds of the Term Loans will be used to fund the
Asbestos PI Trust and other payments required under the Reorganization Plan and
to pay transaction costs, fees and expenses incurred in connection with the
Credit Agreement and the transactions contemplated thereby and hereby; and
(f) the aggregate principal amount of the Term Loans and the Plan Notes will be
at least $775 million and, if applicable, the Administrative Agent shall have
received a copy, certified by a Responsible Officer of the Borrower as true and
complete, of the Plan Note Indenture as originally executed and delivered,
together with all exhibits and schedules thereto.
5.2 Notice Address. Unless otherwise indicated to the Administrative Agent in
writing, the address that each New Revolving Lender, Tranche A Term Lender and
Tranche B Term Lender provided in its Administrative Questionnaire delivered to
the Administrative Agent will be the address for the respective New Revolving
Lender, Tranche A Term Lender and Tranche B Term Lender, as appropriate, for
purposes of all notices and other communications under the Credit Agreement and
other Loan Documents.
5.3 Full Force and Effect. Except as expressly modified hereby, all of the terms
and provisions of the Credit Agreement and other Loan Documents (including
schedules and exhibits) shall remain in full force and effect.
5.4 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Agreement, including the reasonable fees and expenses of Moore
& Van Allen, PLLC.
5.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery by any party hereto of an executed
counterpart of this Agreement by facsimile shall be effective as such party’s
original executed counterpart.
5.6 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by a duly authorized officer as of the date first above written.

              EXISTING REVOLVING LENDERS:   BANK OF AMERICA, N.A., as an
Existing Revolving Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A., as an Existing Revolving Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                BARCLAYS BANK PLC, as an Existing Revolving Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
NEW REVOLVING LENDERS:
           
 
            TRANCHE A TERM LENDERS:   BANK OF AMERICA, N.A., as a Tranche A Term
Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A., as a Tranche A Term Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                BARCLAYS BANK PLC, as a Tranche A Term Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            TRANCHE B TERM LENDERS:   BANK OF AMERICA, N.A., as a Tranche B Term
Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A., as a Tranche B Term Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Pages
Lender Joinder Agreement
AWI — October 16, 2006

 

 



--------------------------------------------------------------------------------



 



              BORROWER:   ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            GUARANTORS:   ARMSTRONG REALTY GROUP, INC.
a Pennsylvania corporation         ARMSTRONG VENTURES, INC.,
a Delaware corporation         ARMSTRONG WOOD PRODUCTS, INC.
a Delaware corporation         AWI LICENSING COMPANY,
a Delaware corporation         ARMSTRONG HARDWOOD FLOORING COMPANY,
a Tennessee corporation         WORLDWIDE KITCHENS, INC.,
a Tennessee corporation         HOMERWOOD HARDWOOD FLOORING COMPANY,
a Delaware corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                For each of the foregoing    
 
            ACKNOWLEDGED, ACCEPTED AND AGREED:   BANK OF AMERICA, N.A., as
Administrative Agent    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                BANK OF AMERICA, N.A., as an L/C Issuer    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A., as an L/C Issuer    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                BANK OF AMERICA, N.A., as Swing Line Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Pages
Lender Joinder Agreement
AWI — October 16, 2006

 

 



--------------------------------------------------------------------------------



 



Schedule 2.1
Schedule of Lenders and Commitments
(including Assignment of Revolving Commitments)

 

 



--------------------------------------------------------------------------------



 



Annex I
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York
applicable to agreements made and to be performed entirely within such state.

 

 



--------------------------------------------------------------------------------



 



REVOLVING NOTE
October 2, 2006
FOR VALUE RECEIVED, ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania corporation
(the “Borrower”), hereby promises to pay to BANK OF AMERICA, N.A. or its
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each
Revolving Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”), dated as of October 2, 2006, among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
Bank of America, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars and in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.
This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount, currency and maturity of its Revolving
Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.
THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.
[SIGNATURE PAGE FOLLOWS]

 

 